EXHIBIT 10.29

Execution Copy

SUBSCRIPTION AGREEMENT

BY AND AMONG

ACCESS MIDSTREAM PARTNERS, L.P.,

ACCESS MIDSTREAM PARTNERS GP, L.L.C.,

GIP II HAWK HOLDINGS PARTNERSHIP, L.P.

AND

THE WILLIAMS COMPANIES, INC.

Dated as of December 11, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINITIONS      1  

ARTICLE II SALE AND PURCHASE OF TOTAL PURCHASED UNITS AND ADDITIONAL GENERAL
PARTNER INTEREST

     11  

Section 2.1

 

Sale and Purchase of Total Purchased Units

     11  

Section 2.2

 

Sale and Purchase of Additional General Partner Interest

     12  

Section 2.3

 

Closing

     12   ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP      13
 

Section 3.1

 

Formation; Due Qualification and Authority

     13  

Section 3.2

 

Authorization of Agreement

     13  

Section 3.3

 

Power and Authority to Act

     13  

Section 3.4

 

Valid Issuance of the Total Purchased Units and the Additional General Partner
Interest

     14  

Section 3.5

 

No Conflict; Third Party Consents

     14  

Section 3.6

 

Capitalization

     15  

Section 3.7

 

No Other Subsidiaries

     16  

Section 3.8

 

Financial Statements; SEC Reports; Disclosure Controls; Sarbanes-Oxley Act of
2002

     17  

Section 3.9

 

Listing

     18  

Section 3.10

 

Enforceability of Operative Agreements

     18  

Section 3.11

 

Litigation

     18  

Section 3.12

 

Taxes

     19  

Section 3.13

 

Compliance with Law; Permits

     20  

Section 3.14

 

Absence of Certain Changes

     21  

Section 3.15

 

Certain Relationships and Related Transactions

     21  

Section 3.16

 

Brokers

     21  

Section 3.17

 

Investment Company

     21  

Section 3.18

 

Representations and Warranties Under Transaction Documents

     21   ARTICLE IV PURCHASERS’ REPRESENTATIONS      21  

Section 4.1

 

Investment Intent

     21  

Section 4.2

 

Authorization

     22  

Section 4.3

 

Representations and Warranties Under Transaction Documents

     22   ARTICLE V COVENANTS      22  

Section 5.1

 

Fees and Expenses

     22  

Section 5.2

 

Additional Covenants

     23  

Section 5.3

 

Cooperation

     25  



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

 

 

         Page  

Section 5.4

 

Financing Cooperation

     25   ARTICLE VI CLOSING CONDITIONS      25  

Section 6.1

 

Condition to Obligations of the Parties

     25  

Section 6.2

 

Conditions to Obligations of the Partnership

     26  

Section 6.3

 

Conditions to Obligations of the Purchasers

     27  

Section 6.4

 

Frustration of Closing Conditions

     28   ARTICLE VII INDEMNITY      28  

Section 7.1

 

Survival of Obligations

     28  

Section 7.2

 

Indemnification

     29  

Section 7.3

 

Indemnification Procedure

     30  

Section 7.4

 

Limitations

     31  

Section 7.5

 

Calculation of Damages

     32  

Section 7.6

 

No Duplication

     32  

Section 7.7

 

Tax Treatment of Indemnity Payments

     32  

Section 7.8

 

Exclusive Remedy; No Recourse

     32  

Section 7.9

 

No Reliance

     33   ARTICLE VIII TERMINATION      34  

Section 8.1

 

Termination of Agreement Prior to Closing

     34  

Section 8.2

 

Effect of Termination Prior to Closing

     35   ARTICLE IX GOVERNING LAW; CONSENT TO JURISDICTION AND WAIVER OF JURY
TRIAL      35  

Section 9.1

 

Governing Law; Consent to Jurisdiction and Waiver of Jury Trial

     35  

Section 9.2

 

Provision in respect of WMB Debt Financing Sources

     36   ARTICLE X MISCELLANEOUS      36  

Section 10.1

 

Amendment and Waivers

     36  

Section 10.2

 

Waiver of Compliance and Consents

     36  

Section 10.3

 

Notices

     36  

Section 10.4

 

Assignment

     38  

Section 10.5

 

Specific Performance

     38  

Section 10.6

 

Entire Agreement

     39  

Section 10.7

 

Severability

     39  

Section 10.8

 

Third-Party Beneficiaries

     39  

Section 10.9

 

Facsimiles; Electronic Transmission; Counterparts

     40  

Section 10.10

 

Time of Essence

     40  

Section 10.11

 

Sealed Instrument

     40  

Section 10.12

 

Certain Interpretations

     40  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

         Page  

Section 10.13

 

Limitation

     41  

Section 10.14

 

Public Statements

     41  

Section 10.15

 

CMO Purchase Agreement

     41  

Section 10.16

 

Right to Rely

     41  

Section 10.17

 

Certain Taxes

     41  

 

EXHIBITS    EXHIBIT A    Partnership Agreement Amendment EXHIBIT B    Amended
and Restated Registration Rights Agreement SCHEDULE    SCHEDULE 2.1   
Contribution Amounts

 

iii



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of December 11, 2012 by
and among ACCESS MIDSTREAM PARTNERS, L.P., a Delaware limited partnership (the
“Partnership”), ACCESS MIDSTREAM PARTNERS GP, L.L.C., a Delaware limited
liability company (the “General Partner”), GIP II HAWK HOLDINGS PARTNERSHIP,
L.P., a Delaware limited partnership (“GIP”), and THE WILLIAMS COMPANIES, INC.,
a Delaware corporation (“Williams”). GIP and Williams are each referred to as a
“Purchaser” and collectively, the “Purchasers”. Capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Partnership
Agreement (as defined below).

RECITALS

WHEREAS, the Partnership wishes to issue and sell to the Purchasers, and the
Purchasers wish to purchase from the Partnership certain Class B Units, Class C
Units and Common Units of the Partnership, subject to the terms and conditions
set forth herein;

WHEREAS, concurrently with the execution of this Agreement, the Partnership is
entering into a Unit Purchase Agreement with Chesapeake Midstream Development,
L.L.C. (the “CMO Purchase Agreement”) pursuant to which the Partnership would,
subject to the terms and conditions set forth in the CMO Purchase Agreement,
acquire all of the issued and outstanding equity interest in Chesapeake
Midstream Operating, L.L.C. (such transaction, the “CMO Disposition”);

WHEREAS, the Partnership intends to fund a portion of the balance of the cash
consideration for the CMO Disposition through the offer and sale of Common Units
in an underwritten public offering (the “Public Equity Offering”), which shall
reduce the number of Common Units sold to the Purchasers under this Agreement;
and

WHEREAS, concurrently with the execution of this Agreement, GIP-A Holding (CHK),
L.P., GIP-B Holding (CHK), L.P., GIP-C Holding (CHK), L.P. (each, a “Seller” and
collectively, the “Sellers”) and Williams are entering into a Purchase Agreement
(the “ACMP Unit Purchase Agreement”), pursuant to which Williams would, subject
to the terms and conditions set forth in the ACMP Unit Purchase Agreement,
acquire from the Sellers 34,538,061 Subordinated Units of the Partnership and
500 AMV Units of Access Midstream Ventures, L.L.C. (such entity, “AMV” and such
transaction, the “ACMP Unit Purchase”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Parties agree as follows:

ARTICLE I

DEFINITIONS

For all purposes of this Agreement, the following terms shall have the meanings
set forth in this Article I:

“ACMP Unit Purchase” has the meaning specified in the recitals.

 

1



--------------------------------------------------------------------------------

“ACMP Unit Purchase Agreement” has the meaning specified in the recitals.

“Additional General Partner Interest” has the meaning specified in Section 2.2.

“Additional GP Contribution” means an amount equal to the applicable portion of
the aggregate contributions paid (i) by the Purchasers pursuant to
Section 2.1(a) and (ii) by the public holders in the Public Equity Offering in
order for the General Partner to maintain its Percentage Interest under
Section 5.2(b) of the Partnership Agreement.

“Affiliate” means, with respect a specified Person, any such other Person,
whether now in existence or hereafter created, directly or indirectly,
controlling, controlled by or under direct or indirect common control with, such
specified Person. For purposes of this definition, the term “control”
(including, with the correlative meanings, “controlling”, “controlled by” and
“under common control with”) means, with respect to a specified Person, the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of equity interests, including voting
securities, by contract or agency or otherwise. Notwithstanding the foregoing,
for the purposes of this Agreement and the other Transaction Documents, Global
Infrastructure Management, LLC, GIP, Williams and each of their respective
Affiliates (other than the Partnership Entities) shall not be considered
Affiliates of the Partnership Entities; provided, however, that for purposes of
Section 7.8(b), Global Infrastructure Management, LLC, GIP, Williams and each of
their respective Affiliates (other than the Partnership Entities) shall be
deemed to be Affiliates of the Partnership Entities.

“Agreement” has the meaning specified in the preamble.

“Amended and Restated Registration Rights Agreement” means the Amended and
Restated Registration Rights Agreement, substantially in the form attached
hereto as Exhibit B.

“AMV” has the meaning specified in the recitals.

“AMV LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of AMV dated June 29, 2012 as amended by the Amendment No. 1
to the Third Amended and Restated Limited Liability Company Agreement of AMV
dated July 24, 2012, and as the same may be amended and restated by the Fourth
Amended and Restated Limited Liability Company Agreement of AMV, substantially
in the form to be delivered in connection with the closing of the ACMP Unit
Purchase Agreement.

“AMV Units” means Units as defined in the AMV LLC Agreement.

“Assets” means assets, properties, privileges and interests of whatever kind or
nature, real, personal or mixed, tangible or intangible, and wherever located,
that are owned, leased or licensed by the Partnership Entities, including the
percentage interest owned by each Partnership Entity in each Gathering System.

“Audited Financial Statements” has the meaning specified in Section 3.8(a).

 

2



--------------------------------------------------------------------------------

“Benefit Plans” means any employee benefit plan, as defined in Section 3(3) of
ERISA and any other employee benefit or compensation plan, policy, program,
practice, agreement, understanding or arrangement (whether written or oral),
including, without limitation, any stock bonus, stock ownership, stock option,
stock purchase, stock appreciation rights, phantom stock, restricted stock or
other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, severance, change of
control, termination pay, deferred compensation, profit sharing, holiday,
cafeteria, medical, disability or other employee benefit plan, program, policy,
practice, agreement or arrangement (but excluding workers’ compensation benefits
(whether through insured or self-insured arrangements) and directors and
officers liability insurance).

“Business” means the operations and business currently conducted by the
Partnership Entities and as conducted from July 1, 2012 through and including
the Closing Date in the ordinary course of business in accordance with this
Agreement.

“Claim” has the meaning set forth in Section 7.3(a).

“Claim Deductible” has the meaning set forth in Section 7.4(b).

“Claim Notice” has the meaning set forth in Section 7.3(a).

“Class B Contribution Amount” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading Class B
Contribution Amount on Schedule 2.1 hereto; provided, however, that if the
Closing occurs after the record date for the distribution by the Partnership in
respect of Common Units for the quarter ending December 31, 2012, then the Class
B Contribution Amount shall be decreased by the amount of the distribution per
Common Unit in respect of such quarter multiplied by the number of Class B Units
issued to such Purchaser pursuant to Section 2.1(a)(i).

“Class B Units” has the meaning assigned to the term “Convertible Class B Units”
in the Partnership Agreement Amendment.

“Class C Contribution Amount” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading Class C
Contribution Amount on Schedule 2.1 hereto, which shall be increased as provided
in Schedule 2.1 in the event the Public Equity Offering is not consummated;
provided, however, that if the Closing occurs after the record date for the
distribution by the Partnership in respect of Common Units for the quarter
ending December 31, 2012, then the Class C Contribution Amount shall be
decreased by the amount of the distribution per Common Unit in respect of such
quarter multiplied by the number of Class C Units issued to such Purchaser
pursuant to Section 2.1(a)(ii).

“Class C Units” has the meaning assigned to the term “Subordinated Class C
Units” in the Partnership Agreement Amendment.

“Closing” has the meaning specified in Section 2.3(a).

“Closing Date” has the meaning specified in Section 2.3(a).

“CMO Disposition” has the meaning specified in the recitals.

 

3



--------------------------------------------------------------------------------

“CMO Purchase Agreement” has the meaning specified in the recitals.

“CMO Transaction Documents” means all of the documents defined as “Transaction
Documents” in the CMO Purchase Agreement.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor Law.

“Common Unit Contribution Amount” means, with respect to each Purchaser, the
dollar amount equal to the quotient of (a) the Total Common Unit Contribution
Amount divided by (b) two.

“Common Units” has the meaning specified in the Partnership Agreement.

“Consent” means any authorization, consent, approval, clearance, filing, waiver,
exemption, preferential right to purchase, right of first offer, right of first
refusal or similar rights, or other action by or notice to any Person.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, evidence of Indebtedness, security agreement, lease, easement, right
of way agreement, sublease, license, commitment, subcontract, or other
arrangement, understanding, undertaking, commitment or obligation, whether
written or oral, except insurance policies.

“Courts” has the meaning specified in Section 9.1.

“Credit Agreement” means the credit agreement dated September 30, 2009, among
OLLC, Wells Fargo Bank, National Association and other lenders party thereto, as
amended.

“Damages” has the meaning specified in Section 7.2(a).

“De Minimis Claim” has the meaning set forth in Section 7.4(a).

“Debt Commitment Letter” means the Debt Commitment Letter, dated as of the date
hereof, pursuant to which the financial institutions party thereto have agreed,
subject to the terms thereof, to provide the debt financing set forth therein to
the Partnership for purposes of financing the transactions contemplated by the
CMO Purchase Agreement.

“Debt Financing” means the debt financing incurred or intended to be incurred
pursuant to the Debt Commitment Letter or substitute financing in an aggregate
principle amount at least equal to, on economic terms no less favorable than and
on other terms no less favorable to the Partnership, taken as a whole, than
those set forth in the Debt Commitment Letter.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Delaware LLC Act” has the meaning specified in Section 3.6(c).

 

4



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Final Purchased Units” has the meaning set forth in Section 2.1(a).

“Financial Statements” has the meaning specified in Section 3.8(a).

“Fundamental Representations” has the meaning specified in Section 7.1.

“Gathering Systems” means each gas gathering system and each related
compression, treating and dehydrating facility and all assets, properties,
privileges, interests and material equipment owned or leased by the Partnership
or the Operating Subsidiaries comprising a part of each such gas gathering
system.

“General Partner” has the meaning specified in the preamble.

“General Partner Interest” has the meaning specified in the Partnership
Agreement.

“General Partner LLC Agreement” means the Fourth Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of June 29, 2012,
as amended by the Amendment No. 1 to the Fourth Amended and Restated Limited
Liability Company Agreement of the General Partner dated as of July 23, 2012,
and as the same may be amended and restated by the Fifth Amended and Restated
Limited Liability Company Agreement of the General Partner, substantially in the
form to be delivered in connection with the closing of the ACMP Unit Purchase
Agreement.

“GIP” has the meaning specified in the preamble.

“GIP Entities” means GIP-A Holding (CHK), L.P., GIP-B Holding (CHK), L.P. and
GIP-C Holding (CHK), L.P.

“Governmental Authority” means any (a) federal, state, local, or municipal
government, or any subsidiary body thereof or (b) governmental or
quasi-governmental authority of any nature, including, (i) any governmental
agency, branch, department, official, or entity, (ii) any court, judicial
authority, or other tribunal, and (iii) any arbitration body or tribunal.

“Incentive Distribution Rights” has the meaning specified in the Partnership
Agreement.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, any of the following: (a) obligations, including principal and
interest, with respect to borrowed money; (b) payment obligations evidenced by a
bond, note, debenture or similar instrument (including a purchase money
obligation) that are not evidence of trade payables; (c) payment obligations of
money relating to leases that are required to be classified as a capitalized
lease obligation in accordance with U.S. GAAP; (d) payment obligations for a
deferred purchase price (other than trade payables incurred in the ordinary
course of business, consistent with past practice); (e) off-balance sheet
financing; (f) obligations, contingent or otherwise, as an account party or
applicant under or in respect of bankers’ acceptances, surety bonds, letters of
credit or similar arrangements in existence immediately before the Closing,
whether or not drawn; (g) all

 

5



--------------------------------------------------------------------------------

net obligations or payable under any rate, currency, commodity, or other swap,
option or derivative agreement; (h) all obligations of such Person created or
arising under any conditional sale or title retention agreement; (i) the
liquidation value or redemption price, as the case may be, of all preferred or
redeemable equity interests of such Person: and (j) any guaranty or securing of
any indebtedness of the type referred to in clauses (a) through (i) above of any
other Person.

“Indemnified Parties” has the meaning set forth in Section 7.2(b).

“Indemnifying Party” has the meaning set for in Section 7.3(a).

“Knowledge of the Partnership” means, the actual knowledge after due and
reasonable inquiry of: J. Michael Stice, Robert S. Purgason and Regina L.
Gregory.

“Law” means any applicable domestic or foreign federal, state, local, municipal,
or other administrative order, constitution, law, Order, policy, ordinance,
rule, code, principle of common law, case, decision, regulation, statute, tariff
or treaty, or other requirements with similar effect of any Governmental
Authority or any binding provisions or interpretations of the foregoing.

“Liability” means, collectively, any Indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued,
absolute, contingent or otherwise.

“Liens” means any mortgage, deed of trust, encumbrance, charge, claim, equitable
or other interest, easement, right of way, building or use restriction, lien,
option, pledge, security interest, purchase right, preemptive right, right of
first refusal or similar right or adverse claim or restriction of any kind.

“Non-Recourse Persons” has the meaning set forth in Section 7.8(b).

“Notional General Partner Units” has the meaning specified in the Partnership
Agreement.

“NYSE” means the New York Stock Exchange, Inc.

“OLLC” means Access MLP Operating, L.L.C., a Delaware limited liability company.

“OLLC Operating Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of OLLC dated August 3, 2010, as amended.

“Operating Subsidiaries” means Bluestem Gas Services, L.L.C., an Oklahoma
limited liability company, Access Midstream Gas Services, L.L.C., an Oklahoma
limited liability company, Oklahoma Midstream Gas Services, L.L.C., an Oklahoma
limited liability company, Texas Midstream Gas Services, L.L.C., an Oklahoma
limited liability company, Access Permian Midstream, L.L.C., an Oklahoma limited
liability company, ACMP Finance Corp., a Delaware corporation, Appalachia
Midstream Services, L.L.C., an Oklahoma limited liability company, Magnolia
Midstream Gas Services, L.L.C., an Oklahoma limited liability company, and
Ponder Midstream Gas Services, L.L.C., a Delaware limited liability company
(each an “Operating Subsidiary”).

 

6



--------------------------------------------------------------------------------

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Authority.

“Organizational Documents” means (i) with respect to a corporation, the articles
or certificate of incorporation and bylaws thereof together with any other
governing agreements or instruments of such corporation or the shareholders
thereof, each as amended, (ii) with respect to a limited liability company, the
certificate of formation and the operating or limited liability company
agreement or regulations thereof, or any comparable governing instruments, each
as amended, (iii) with respect to a partnership, the certificate of formation
and the partnership agreement of the partnership and, if applicable, the
Organizational Documents of such partnership’s general partner, or any
comparable governing instruments, each as amended and (iv) with respect to any
other Person, the organizational, constituent or governing documents or
instruments of such Person.

“Partnership” has the meaning specified in the preamble.

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of the Partnership dated as of August 3, 2010, as amended
by the Amendment No. 1 to the First Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of July 24, 2012 and as further amended
by the Partnership Agreement Amendment.

“Partnership Agreement Amendment” means the Amendment No. 2 to the Partnership
Agreement, dated as of the Closing Date, substantially in the form attached
hereto as Exhibit A.

“Partnership Entities” means the Partnership, OLLC and the Operating
Subsidiaries, excluding Chesapeake Midstream Operating, L.L.C. and its
Subsidiaries (each a “Partnership Entity”).

“Partnership Indemnified Parties” has the meaning set forth in Section 7.2(b).

“Partnership Material Adverse Effect” means any circumstance, change, event,
fact, development, condition, matter or effect that either individually or
together with any other circumstance, change, event, fact, development,
condition, matter or effect is or would reasonably be likely to be materially
adverse to or has had or would be reasonably likely to have a material adverse
effect on or change in or to the business, operations, ownership, or condition
(financial or otherwise) of the Partnership Entities (including the indirect
ownership and operation by the Partnership of the Assets), but for purposes of
this definition shall exclude any of the following circumstances, changes,
events, facts, developments, conditions, matters or effects resulting or arising
from, either alone or in combination with any other circumstance, change or
effect: (i) any change resulting from the announcement or consummation (in
accordance with the terms of this Agreement) of this Agreement (other than any
change resulting from a breach of the representation and warranty set forth in
Section 3.5(a)), the CMO Purchase Agreement or the ACMP Unit Purchase Agreement,
including any disruption of customer or supplier relationships resulting solely
and directly therefrom; (ii) conditions affecting the natural

 

7



--------------------------------------------------------------------------------

gas transportation industry generally; (iii) any changes in U.S. GAAP, or any
other accounting rules and regulations; (iv) any change in general economic
conditions in the industries or markets in which the Partnership Entities
primarily operate; or (v) changes in national, regional, state or local
wholesale or retail markets or prices for hydrocarbons or the gathering,
transportation, treatment or processing thereof, except in the cases of clauses
(ii) through (iv), to the extent disproportionately affecting any of the
Partnership Entities as compared with other Persons or businesses in the natural
gas transportation industry and then only such disproportionate impact shall be
considered.

“Partnership SEC Documents” means all registration statements, annual and
quarterly reports, current reports, definitive proxy statements, and other
forms, reports, schedules, statements and other documents, as amended, required
to be filed or furnished by the Partnership under the Securities Exchange Act
with the SEC.

“Party” means, as applicable, the Partnership, the General Partner and the
Purchasers.

“Per Unit Price” means if the Public Equity Offering is consummated, the amount
equal to the Public Equity Offering Proceeds per Common Unit sold in the Public
Equity Offering; provided, however, that if the Closing occurs after the record
date for the distribution by the Partnership in respect of Common Units for the
quarter ending December 31, 2012, then the Per Unit Price shall be decreased by
the amount of the distribution per Common Unit in respect of such quarter.

“Percentage Interest” has the meaning set forth in the Partnership Agreement.

“Permits” means any approval, authorization, certification, clearance, consent,
license, permit, registration, waiver or other authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Authority.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable or Taxes for
which the Partnership Entities are liable hereunder or for Taxes that are being
contested in good faith by appropriate proceedings and for which sufficient
reserves have been established in accordance with U.S. GAAP, (b) Liens imposed
by Law not yet due and payable, (c) zoning, entitlement and other land use
regulations by any Governmental Authority, provided that such regulations have
not been violated, (d) Liens securing Indebtedness permitted by this Agreement
and (e) easements, restrictions, covenants, minor title defects and matters that
would be revealed by an accurate survey, none of which would have more than an
immaterial effect on the use of the property to which they pertain.

“Person” means any individual, partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative, association,
foreign trust, unincorporated organization, foreign business organization or
Governmental Authority or any department or agency thereof, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.

“Proceedings” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before, or otherwise involving, any Governmental Authority,
arbitrator, or mediator.

 

8



--------------------------------------------------------------------------------

“Public Equity Offering” has the meaning specified in the recitals.

“Public Equity Offering Proceeds” means the total net proceeds (including after
taking into account underwriting discounts and commissions and other transaction
expenses) received by the Partnership on or prior to Closing in connection with
the Public Equity Offering, the proceeds of which are to finance in part the CMO
Disposition.

“Purchaser Percentage” means, with respect to each Purchaser, the percentage set
forth next to such Purchaser’s name on Schedule 2.1 hereto.

“Purchase Price” means with respect to each Purchaser, the aggregate sum of its
Class B Contribution Amount, its Class C Contribution Amount, its Common Unit
Contribution Amount and its Purchaser Percentage of the Additional GP
Contribution.

“Purchaser” or “Purchasers” has the meaning specified in the preamble.

“Purchaser Indemnitee” has the meaning set forth in Section 7.2(a).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
August 3, 2010, by and among the Partnership, the GIP Entities and GIP II Eagle
Holdings Partnership, L.P. as amended and restated by the Amended and Restated
Registration Rights Agreement as of the Closing Date.

“Remedies Exception” means the extent to which enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

“Representatives” means, all directors, officers, managers, trustees, employees,
consultants, advisors, or other representatives of a Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Seller” or “Sellers” has the meaning specified in the recitals.

“Subordinated Units” has the meaning specified in the Partnership Agreement.

“Survival Period” has the meaning set forth in Section 7.1.

“Tax” or “Taxes” means (a) all taxes, charges, fees, levies, or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, social security, unemployment, excise, estimated, severance, stamp,
occupation, property or other taxes, customs duties, fees,

 

9



--------------------------------------------------------------------------------

assessments or charges of any kind whatsoever, or other tax of any kind
whatsoever, including all interest and penalties thereon, and additions to tax
or additional amounts, imposed by any Tax Authority and (b) any Liability for
the payment of any amounts of any of the foregoing as a result of being a member
of an affiliated, consolidated, combined, or unitary group or being a party to
any agreement or arrangement whereby Liability for payment of such amounts was
determined or taken into account with reference to the Liability of any other
Person.

“Tax Authority” means a Governmental Authority or political subdivision thereof
responsible for the imposition, administration, assessment or collection of any
Tax (domestic or foreign) and the agency (if any) charged with the collection or
administration of such Tax for such entity or subdivision.

“Tax Returns” means any return, declaration, report, claim for refund, estimate,
information, rendition, statement or other document pertaining to any Taxes
required to be filed with a Governmental Authority, and including any
attachments or supplements or amendments thereto.

“Third Party Claim” has the meaning set forth in Section 7.3(b).

“Total Common Unit Contribution Amount” means an amount equal to (a) $
1,160,000,000, minus (b) the sum of the Additional GP Contribution, the Class B
Contribution Amounts, the Class C Contribution Amounts and the Public Equity
Offering Proceeds.

“Total Purchase Price” means the aggregate sum of the Class B Contribution
Amounts, Class C Contribution Amounts, the Common Unit Contribution Amounts and
the Additional GP Contribution payable by the Purchasers.

“Total Purchased Units” has the meaning set forth in Section 2.1(a).

“Transaction Documents” means, collectively, this Agreement, the Partnership
Agreement Amendment and the Amended and Restated Registration Rights Agreement
and any and all other agreements or instruments provided for in this Agreement
to be executed and delivered by the Parties in connection with the transactions
contemplated hereby; provided, however, for the avoidance of doubt, the
Transaction Documents shall not include the CMO Purchase Agreement, the ACMP
Unit Purchase Agreement or the agreements or instruments provided for therein to
be executed and delivered by the parties thereto in connection with the
transactions contemplated thereby (other than this Agreement and the other
Transaction Documents defined herein giving effect to this proviso).

“Transaction Material Adverse Effect” means, with respect to any Party, any
event, change, fact, development, circumstance, condition or occurrence that,
individually or in the aggregate with one or more other events, changes, facts,
developments, circumstances, conditions or occurrences, would or would be
reasonably likely to materially impair or delay the ability of such Party, or
any of its Affiliates, to perform any of its obligations or to consummate any of
the transactions under this Agreement or the other Transaction Documents or
otherwise materially threaten or materially impede or delay the consummation or
performance of the transactions or obligations under the Transaction Documents.

 

10



--------------------------------------------------------------------------------

“Transfer Taxes” has the meaning set forth in Section 10.17.

“Unaudited Financial Statements” has the meaning specified in Section 3.8(a).

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

“Williams” has the meaning specified in the preamble.

“WMB Debt Financing” means any debt financing (including, without limitation,
lines of credit, bridge facilities, term loan facilities, revolving credit
facilities or short-term liquidity facilities) entered into by Williams in
connection with the Closing and the transactions contemplated by this Agreement.

“WMB Debt Financing Sources” means, collectively, the agents, lead arrangers,
bookrunners, lenders and other entities that have committed to provide and/or or
otherwise entered into agreements in connection with any WMB Debt Financing.

ARTICLE II

SALE AND PURCHASE OF TOTAL PURCHASED UNITS AND ADDITIONAL

GENERAL PARTNER INTEREST

Section 2.1 Sale and Purchase of Total Purchased Units.

(a) Subject to all of the terms and conditions of this Agreement, in reliance on
the representations, warranties, covenants and other agreements set forth
herein, at the Closing the Partnership hereby agrees to issue and sell to each
Purchaser and each Purchaser agrees to acquire the following:

(i) 5,929,025 Class B Units in consideration for the Class B Contribution Amount
contributed by each Purchaser set forth on Schedule 2.1;

(ii) 5,599,634 Class C Units, or in the event the Public Equity Offering is not
consummated, 12,959,153 Class C Units, in consideration for the Class C
Contribution Amount by each Purchaser set forth on Schedule 2.1 (as may be
adjusted pursuant to footnote 1); and

(iii) in the event the Public Equity Offering is consummated, a number of Common
Units equal to the quotient of (A) the Common Unit Contribution Amount divided
by (B) the Per Unit Price, and

the aggregate Class B Units, Class C Units and Common Units issued and sold by
the Partnership to the Purchasers in accordance with this Section 2.1(a) are the
“Total Purchased Units”, and each Purchaser’s purchased share of the Total
Purchased Units is the “Final Purchased Units”.

 

11



--------------------------------------------------------------------------------

(b) Pursuant to clause (iii) in the proviso to the definition of “Outstanding”
in the Partnership Agreement, the General Partner hereby notifies the Purchasers
that the limitations in the definition of Outstanding shall not apply to the
Class B Units, Class C Units (and each Common Unit received upon conversion of
such Class B Units and Class C Units) and the Common Units received under this
Agreement for so long as such units are owned by the Purchasers or their
Affiliates.

Section 2.2 Sale and Purchase of Additional General Partner Interest. Subject to
all of the terms and conditions of this Agreement and in reliance on the
representations, warranties, covenants and other agreements set forth herein, at
the Closing, in consideration for the contribution to the Partnership on behalf
of the General Partner by each Purchaser of its Purchaser Percentage of the
Additional GP Contribution as set forth on Schedule 2.1, the number of Notional
General Partner Units shall be increased proportionally in accordance with
Section 5.2(b) of the Partnership Agreement. The proportionate increase in the
number of Notional General Partner Units in accordance with this Section 2.2 is
the “Additional General Partner Interest”.

Section 2.3 Closing.

(a) The consummation of the sale and purchase of the Total Purchased Units and
the Additional General Partner Interest in accordance with the terms of this
Agreement and the Partnership Agreement (the “Closing”) shall take place at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022,
concurrently with the “Closing” under the CMO Purchase Agreement, subject to the
prior or concurrent satisfaction or valid waiver of all of the closing
conditions of the parties set forth in Article VI of this Agreement, or at such
other place and on such other date or time as the Parties may mutually agree.
The day on which the Closing takes place is referred to herein as the “Closing
Date.”

(b) At the Closing, the Partnership will issue, sell and deliver to each
Purchaser, and each Purchaser shall, severally, and not jointly, purchase or
acquire from the Partnership the Final Purchased Units against payment of its
respective Purchase Price by wire transfers in immediately available funds on or
before the Closing Date. The Total Purchased Units will be issued on the Closing
Date in accordance with the terms of the Partnership Agreement and this
Agreement, and the Final Purchased Units purchased by each Purchaser will be
registered to such Purchaser in the Partnership’s records.

(c) At the Closing, the Partnership will proportionately increase the number of
Notional General Partner Units, and the General Partner shall acquire from the
Partnership the Additional General Partner Interest against payment of the
Additional GP Contribution by the Purchasers to the Partnership on behalf of the
General Partner by wire transfers in immediately available funds on or before
the Closing Date. The Additional General Partner Interest will be issued to the
General Partner on the Closing Date in accordance with the terms of the
Partnership Agreement and this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

Except as set forth in the Partnership SEC Documents as of the date hereof with
respect to Section 3.11 through Section 3.15, the Partnership hereby represents
and warrants to each Purchaser as of the date hereof and as of the Closing Date
as follows:

Section 3.1 Formation; Due Qualification and Authority. Each of the Partnership
Entities is a corporation, limited partnership or limited liability company, as
the case may be, and each of the foregoing (a) is duly formed, validly existing
and in good standing under the Laws of its jurisdiction of incorporation,
organization or formation, as the case may be and (b) is duly authorized,
qualified or licensed to do business and is in good standing in each
jurisdiction in which such party currently conducts businesses or owns,
operates, leases, licenses, uses or operates any properties or assets. The
Partnership Entities have delivered to the Purchasers true, correct and complete
copies of the Organizational Documents of each of the Partnership Entities, in
each case as currently in effect. All such Organizational Documents are in full
force and effect, and no Partnership Entity is in violation of any provision of
any of its respective Organizational Documents.

Section 3.2 Authorization of Agreement. Each of the Partnership Entities has all
requisite power, authority and legal capacity to (a) own, operate and lease its
properties and assets as and where currently owned, operated or leased by it and
(b) carry on its business as currently conducted. Each of the Partnership
Entities has all requisite power, authority and legal capacity to execute,
deliver and perform its obligations under each Transaction Document to which it
is or will be a party. The execution, delivery and performance by each of the
Partnership Entities of each Transaction Document to which it is or will be a
party, and the consummation of the transactions contemplated hereby or thereby,
have been duly and validly authorized by all necessary corporate, limited
liability company, limited partnership, general partner or other action, as
applicable. Each Transaction Document to which any of the Partnership Entities
is or will be a party has been or will be duly executed and validly delivered
and, assuming due authorization, execution and delivery by the Purchasers and
all other parties thereto, as applicable, constitutes the legal, valid and
binding obligations of such Partnership Entity, enforceable against such
Partnership Entity in accordance with its terms, except as the enforceability
hereof or thereof may be limited by the Remedies Exception. Except as otherwise
indicated in this Agreement, no further action on the part of any of the
Partnership Entities is or shall be required in connection with its performance
of any Transaction Document to which it is or will be a party.

Section 3.3 Power and Authority to Act.

(a) General Partner. The General Partner has full limited liability company
power and authority to act as the general partner of the Partnership.

(b) Manager. The Partnership has full limited liability company or corporate
power and authority to act as the manager or sole shareholder, as applicable, of
OLLC, and OLLC has full limited liability company power and authority to act as
the manager of each of the Operating Subsidiaries.

 

13



--------------------------------------------------------------------------------

Section 3.4 Valid Issuance of the Total Purchased Units and the Additional
General Partner Interest.

(a) The Total Purchased Units and the Additional General Partner Interest will
be duly authorized in accordance with the Partnership Agreement and, when issued
and delivered to the Purchasers and the General Partner, as applicable, against
payment therefor in accordance with this Agreement, will be validly issued,
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware Act and except
for general liability associated with the Additional General Partner Interest)
and will be issued in compliance with all applicable rules of the NYSE.

(b) The Partnership has all requisite limited partnership power to issue, sell
and deliver the Total Purchased Units and the Additional General Partner
Interest, in accordance with and upon the terms and conditions set forth in this
Agreement and the Partnership Agreement. All corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
Partnership Entities or any of their respective stockholders, members or
partners for the authorization, issuance, sale and delivery of the Total
Purchased Units and the Additional General Partner Interest shall have been
validly taken at or before the Closing.

(c) The Total Purchased Units shall have those rights, preferences, privileges
and restrictions governing the Class B Units, the Class C Units and the Common
Units as are reflected in the Partnership Agreement Amendment and the
Partnership Agreement, as applicable.

(d) The Common Units issuable upon conversion of the Class B Units and the Class
C Units issued at the Closing, and the Class B Units issuable to holders of
Class B Units as a distribution in kind on the Class B Units will be duly
authorized in accordance with the Partnership Agreement and, when issued and
delivered to the Purchasers in accordance with the Partnership Agreement, will
be validly issued, fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in Sections 17-303, 17-607 and 17-804 of the Delaware Act) and
will be issued in compliance with all applicable rules of NYSE.

Section 3.5 No Conflict; Third Party Consents.

(a) The execution, delivery or performance of any Transaction Document to which
any of the Partnership Entities is a party does not and will not (i) violate or
conflict with such Partnership Entity’s Organizational Documents, (ii) violate
or conflict with any Law or Order applicable to such Partnership Entity,
(iii) except to the extent, if any, previously disclosed to the Purchasers,
violate, conflict with, result in a breach or termination of, otherwise give any
Person additional rights or compensation under, give rise to a loss of a
material benefit under or the right to terminate or accelerate, or constitute
(with or without notice or lapse of time, or both) a default under, the terms of
any note, deed, lease, easement, right of way, instrument, security agreement,
mortgage, commitment or Contract to which any of the Partnership Entities is a
party or by which any of the Assets are bound, except in the case of clauses
(ii) and (iii) for such violations, conflicts, terminations, rights, or defaults
that would

 

14



--------------------------------------------------------------------------------

not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect or (iv) result in the creation or imposition
of any Lien with respect to the Total Purchased Units and the Additional General
Partner Interest, any equity interests in any of the Partnership Entities, or
any of the Assets.

(b) Except as previously disclosed to the Purchasers, no Consent of, notice to,
or filing with any third party or Governmental Authority is required (i) in
connection with or triggered by the execution, delivery or performance by any of
the Partnership Entities of the Transaction Documents to which it is a party or
(ii) for the continuing validity and effectiveness immediately following the
Closing of any Contract or Permit of any of the Partnership Entities.

Section 3.6 Capitalization.

(a) Partnership. As of the date of this Agreement, the issued and outstanding
partnership interests of the Partnership consist of 78,923,118 Common Units,
69,076,122 Subordinated Units, 3,020,390 corresponding Notional General Partner
Units, the Incentive Distribution Rights and any limited partner interests
issued to independent directors of the General Partner pursuant to the
Partnership’s long-term incentive plan. Upon issuance, the Total Purchased Units
will be owned of record and beneficially by the Purchasers, free and clear of
any Liens other than (i) restrictions imposed thereon by applicable securities
Laws or the Partnership Agreement and (ii) Liens created by the Purchasers.

(b) General Partner Interest and the Incentive Distribution Rights in the
Partnership. The General Partner is the sole general partner of the Partnership
and owns the General Partner Interest, and all of the Incentive Distribution
Rights and the Incentive Distribution Rights have been duly authorized and
validly issued in accordance with the Partnership Agreement and have been fully
paid (to the extent required under the Partnership Agreement) and, in the case
of the Incentive Distribution Rights, are nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware Act); and the General Partner owns such General
Partner Interest and Incentive Distribution Rights free and clear of all Liens
other than restrictions imposed thereon by applicable securities Laws or by the
Partnership Agreement. Upon issuance, the Additional General Partner Interest
will represent an increase in the number of Notional General Partner Units in
order for the General Partner to maintain its Percentage Interest in the
Partnership and immediately following the Closing shall be owned of record and
beneficially by the General Partner, free and clear of any Liens other than
(i) restrictions imposed thereon by applicable securities Laws or by the
Partnership Agreement and (ii) Liens created by the General Partner.

(c) General Partner. AMV is the sole member of the General Partner and owns 100%
of the limited liability company interests in the General Partner; such limited
liability company interests are duly authorized and validly issued in accordance
with the General Partner LLC Agreement and have been fully paid (to the extent
required under the General Partner LLC Agreement) and are nonassessable (except
as such nonassessability may be affected by matters described in Sections
18-303, 18-607 and 18-804 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”)).

 

15



--------------------------------------------------------------------------------

(d) OLLC. The Partnership is the sole member of OLLC and owns 100% of the
limited liability company interests in OLLC; such limited liability company
interests are duly authorized and validly issued in accordance with the OLLC
Operating Agreement and are fully paid (to the extent required under the OLLC
Operating Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and the Partnership owns such limited liability company
interests free and clear of all Liens other than restrictions imposed thereon by
applicable securities Laws or the OLLC Organizational Documents and Liens
securing obligations under the Credit Agreement.

(e) Operating Subsidiaries. OLLC owns, directly or indirectly, 100% of the
limited liability company interests or stock, as applicable, in each of the
Operating Subsidiaries. Such equity interests have been duly authorized and
validly issued in accordance with the Organizational Documents of each Operating
Subsidiary and are fully paid (to the extent required under such Organizational
Documents) and nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 18-804 of the Delaware LLC Act); and OLLC owns, directly or
indirectly, such equity interests free and clear of all Liens other than
restrictions imposed thereon by applicable securities Laws or by the Operating
Subsidiaries’ Organizational Documents and Liens securing obligations under the
Credit Agreement.

(f) Except as set forth in the Organizational Documents of the Partnership
Entities or as previously disclosed to the Purchasers, (i) there are no
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, subscription agreements, rights of first offer, rights of
first refusal, tag along rights, drag along rights, subscription rights,
preemptive rights, options, warrants, participation or commitments or other
rights or Contracts of any kind or character relating to or entitling any Person
to purchase or otherwise acquire any equity interests of any of the Partnership
Entities or requiring any of the Partnership Entities to issue, transfer,
convey, assign, redeem or otherwise acquire or sell any equity interests,
(ii) no equity interests of any of Partnership Entities are reserved for
issuance, other than the equity interests to be issued as contemplated by this
Agreement and (iii) assuming the accuracy of the representations of the
Purchasers contained in Section 4.1, the issuance or sale of the Total Purchased
Units as contemplated by this Agreement will be exempt from registration
requirements of the Securities Act.

(g) None of the equity interests of any of the Partnership Entities have been
offered, issued, sold or transferred in violation of any applicable Law or
preemptive or similar rights. Except for the Registration Rights Agreement, none
of the Partnership Entities is under any obligation, contingent or otherwise, by
reason of any Contract to register the offer and sale or resale of any of its
securities under the Securities Act.

Section 3.7 No Other Subsidiaries. Other than the Partnership Entities, the
General Partner does not own, directly or indirectly, any equity or similar
interest or long-term debt securities of any Person. Other than the
Partnership’s ownership of its 100% limited liability company interest in OLLC
and OLLC’s ownership of its 100% limited liability company interest in each of
the Operating Subsidiaries and, for the avoidance of doubt, other than the
entities that the Partnership would own pursuant to closing of the transactions
contemplated by the CMO

 

16



--------------------------------------------------------------------------------

Purchase Agreement, neither the Partnership nor OLLC owns, and on the Closing
Date neither will own, directly or indirectly, any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for any
equity or similar interest or any long-term debt security or any similar
interest of, any Person.

Section 3.8 Financial Statements; SEC Reports; Disclosure Controls;
Sarbanes-Oxley Act of 2002.

(a) The Partnership SEC Documents set forth true and complete copies of the
following financial statements (collectively, the “Financial Statements”):
(a) the audited consolidated balance sheet of the Partnership (with related
statements of income, changes in equity and cash flows) as of and for the years
ended on December 31, 2010 and December 31, 2011 and for the period from
October 1 through December 31, 2009 and for the period from January 1 through
September 30, 2009) (the “Audited Financial Statements”); and (b) the unaudited
balance sheets of the Partnership as of September 30, 2012 and September 30,
2011 (with related statements of income, changes in equity, and cash flows for
the respective nine-month periods then ended as well as the three-month period
ended September 30, 2012) (the “Unaudited Financial Statements”).

(b) The Financial Statements were prepared in accordance with U.S. GAAP (except
that the Unaudited Financial Statements do not contain all footnotes required
under U.S. GAAP and are subject to customary quarter or year-end adjustments
that are not individually or in the aggregate material). The Audited Financial
Statements fairly present, in all material respects, the consolidated assets and
liabilities and results of operations of the Partnership Entities as of the
respective dates thereof and for the respective periods covered thereby. The
Unaudited Financial Statements fairly present, in all material respects, the
consolidated assets and liabilities and results of operations of the Partnership
Entities as of September 30, 2012 and September 30, 2011, subject to
(i) customary quarter or year-end adjustments that are not individually or in
the aggregate material and (ii) the absence of certain footnote disclosures.

(c) SEC Reports. Since January 1, 2012, the Partnership has filed with or
furnished to the SEC on a timely basis all Partnership SEC Documents. As of the
time they were filed with or furnished to the SEC (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) each of the Partnership SEC Documents complied in all material
respects with the applicable requirements of the Securities Act or the
Securities Exchange Act (as the case may be); and (ii) none of the Partnership
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of the date hereof, there are no outstanding or
unresolved comments received from the SEC with respect to any of the Partnership
SEC Documents.

(d) The Partnership has established and maintains disclosure controls and
procedures (to the extent required by and as such term is defined in Rule 13a-15
of the Securities Exchange Act), (i) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the
Partnership in the reports it files or submits under the Securities Exchange
Act, as applicable, is accumulated and communicated to

 

17



--------------------------------------------------------------------------------

management of the General Partner and each other Partnership Entity, including
their respective principal executive officers and principal financial officers,
as appropriate, to allow timely decisions regarding required disclosure to be
made, and (ii) such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established to
the extent required by Rule 13a-15 of the Securities Exchange Act.

(e) The Partnership and, to the Knowledge of the Partnership, the directors and
officers of the General Partner in their capacities as such, are in compliance
in all material respects with all applicable provisions of the Sarbanes-Oxley
Act of 2002, the rules and regulations promulgated thereunder and the rules of
the New York Stock Exchange that are effective and applicable to the
Partnership.

Section 3.9 Listing. The Common Units to be sold hereunder and, prior to
conversion, the Common Units issuable upon conversion of the Class B Units and
the Class C Units will be approved for listing on the New York Stock Exchange,
subject only to official notice of issuance.

Section 3.10 Enforceability of Operative Agreements.

(a) Partnership Agreement. The Partnership Agreement has been duly authorized,
executed and delivered by the General Partner and is a valid and legally binding
agreement of the General Partner and, enforceable against the General Partner in
accordance with its terms.

(b) OLLC Operating Agreement. The OLLC Operating Agreement has been duly
authorized, executed and delivered by the Partnership and is a valid and legally
binding agreement of the Partnership, enforceable against the Partnership in
accordance with its terms.

(c) Agreements of Operating Subsidiaries. The limited liability company
agreements, of the Operating Subsidiaries have been duly authorized, executed
and delivered by OLLC or the Partnership, as applicable, and are valid and
legally binding agreements of OLLC, enforceable against OLLC or the Partnership,
as applicable, in accordance with their respective terms.

Provided, that with respect to each of the agreements set forth in sub-clauses
(a) through (c) of this Section 3.10, the enforceability thereof may be limited
by (i) the Remedies Exception (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (ii) public policy, any
applicable Law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

Section 3.11 Litigation.

As of the date hereof, there are no Proceedings pending or, to the Knowledge of
the Partnership, threatened, against any Partnership Entity or to which any
Partnership Entity is otherwise a party or, to the Knowledge of the Partnership,
a threatened party, challenging the transactions contemplated by the Transaction
Documents or otherwise relating to such transactions.

 

18



--------------------------------------------------------------------------------

Section 3.12 Taxes.

(a) The Partnership is properly treated as a partnership for United States
federal income tax purposes, and at least 90% of the gross income of the
Partnership for each taxable year since its formation up to and including the
current taxable year is “qualifying income” with the meaning of Section 7704(d)
of the Code.

(b) Each of the Partnership Entities has filed all Tax Returns that it was
required to file, and all such Tax Returns were correct and complete in all
material respects.

(c) Each of the Partnership Entities has timely paid all material Taxes (other
than material Taxes not yet due and payable).

(d) The Partnership has made available to the Purchasers complete and accurate
copies of all federal and state Tax Returns of the Partnership Entities for all
taxable years remaining open under the applicable statute of limitations, and
complete and accurate copies of all examination reports and statements of
deficiencies assessed against or agreed to by any of the Partnership Entities
within the past five (5) years.

(e) Each of the Partnership Entities has withheld and timely paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.

(f) There are no current audits or proceedings with any Tax Authority relating
to material Taxes in progress, pending or threatened in writing with respect to
any of the Partnership Entities. None of the Partnership Entities has received
written notice of any pending claim against it (which remains outstanding) from
any Tax Authority for assessment or deficiency of Taxes, and no such claim has
been threatened in writing. No claim has ever been made within the past five
(5) years by a Tax Authority in a jurisdiction in which a Partnership Entity
does not file Tax Returns that such Partnership Entity is or may be subject to
Tax in that jurisdiction.

(g) None of the Partnership Entities has waived any statute of limitations in
respect of any Taxes that is currently in effect or agreed to any extension of
time with respect to a Tax assessment or deficiency that is currently in effect;
there are no agreements or waivers currently in effect providing for an
extension of time with respect to the filing of any Tax Returns of any of the
Partnership Entities or with respect to the Assets and no request for any such
waiver or extension is pending.

(h) None of the Assets of any of the Partnership Entities is subject to any Lien
for Taxes (other than Taxes not yet due and payable or Taxes that are being
contested in good faith by appropriate proceedings for which sufficient reserves
have been established in accordance with U.S. GAAP).

(i) None of the Partnership Entities has been a member of an affiliated group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was Chesapeake Energy Corporation). None of the Partnership
Entities has any Liability for Taxes of any other Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law), as a transferee or successor, by Contract or otherwise.

 

19



--------------------------------------------------------------------------------

(j) None of the Partnership Entities has executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any similar provision of
state, local or foreign Tax Laws, and none of the Partnership Entities has
obtained any private letter ruling of the Internal Revenue Service or comparable
ruling of any other Tax Authority.

(k) None of the Partnership Entities is a party to or bound by any Tax
allocation or Tax sharing or indemnification agreement.

(l) The Partnership (and any entity or arrangement with respect to the Assets
that is treated as a partnership for Tax purposes) has made a valid election
pursuant to Section 754 of the Code and such election is in effect as of the
Closing Date.

(m) For each taxable year since its formation, each of the Operating
Subsidiaries, other than AMCP Finance Corp., is, or has been, properly
classified as an entity disregarded as separate from its owner for United States
federal income tax purposes.

Section 3.13 Compliance with Law; Permits.

(a) Each Partnership Entity is, and to the Knowledge of the Partnership, since
September 30, 2012 has been, in compliance in all material respects with all
Laws or Orders applicable to such Partnership Entity and the use, ownership, and
operation of the Assets and the Business. None of the Partnership Entities has
received any material notice of or been charged with the material violation of
any Laws related to such Partnership Entity or the use, ownership, or operation
of the Assets or the Business. To the Knowledge of the Partnership, none of the
Partnership Entities is under investigation with respect to the violation of any
Laws related to such Partnership Entity, the Assets or the Business.
Notwithstanding the foregoing, this Section 3.13 does not apply to any matters
related to Taxes, as it is the Parties’ intent that Section 3.12 shall cover
such matters.

(b) Each Partnership Entity possesses all Permits necessary for the conduct in
all material respects of its business in substantially the same manner as is
currently being conducted. None of the Partnership Entities is in default or
violation of, and no event has occurred which, with or without notice or lapse
of time, or both, would constitute a material default or violation of, any term,
condition, or provision of any such material Permit. To the Knowledge of the
Partnership, there are no facts or circumstances that could reasonably be
expected to result in (x) any material termination, suspension, modification, or
revocation of any such material Permit or could reasonably be expected to result
in any Proceeding related to any such material Permit, or (y) the revocation of
any application for any material Permit for which any Partnership Entity has
applied but which has not currently been granted, except in each case as would
not, individually or in the aggregate, be material to the satisfaction of its
contractual obligations. There are no material Proceedings pending or, to the
Knowledge of the Partnership, threatened relating to the suspension, revocation,
or modification of any such Permits of the Partnership Entities.

 

20



--------------------------------------------------------------------------------

Section 3.14 Absence of Certain Changes. Except as contemplated by the CMO
Transaction Documents, since September 30, 2012, (a) there has not occurred any
event or circumstance that has had or would reasonably be expected to have a
Partnership Material Adverse Effect and (b) other than with respect to entering
into this Agreement and the other Transaction Documents and with respect to the
transactions contemplated hereby and thereby, the Business has been conducted,
in all material respects, in the ordinary course consistent with past practice.

Section 3.15 Certain Relationships and Related Transactions. Except for the CMO
Transaction Documents or as otherwise previously disclosed to the Purchasers and
other than the Organizational Documents of the Partnership Entities, AMV or the
General Partner and any Contract with respect to employment or compensation, no
Affiliate of the General Partner (other than the Partnership, OLLC and the
Operating Subsidiaries) nor any current officer, member, employee, manager or
director of the General Partner, (a) has any direct or indirect interest in the
Assets except through such Affiliates’ direct or indirect ownership of the
Partnership Entities and (b) is a party to any Contract with any Partnership
Entity.

Section 3.16 Brokers. The Partnership Entities have not incurred any Liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the
transactions contemplated by this Agreement for which any Partnership Entity or
Purchaser will have any responsibility whatsoever.

Section 3.17 Investment Company. No Partnership Entity is now, or will be,
immediately after the sale of the Total Purchased Units to the Purchasers
hereunder and the application of the net proceeds from such sale, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.18 Representations and Warranties Under Transaction Documents. The
representations and warranties made by the Partnership Entities in any of the
Transaction Documents are true and correct in all material respects.

ARTICLE IV

PURCHASERS’ REPRESENTATIONS

Each Purchaser hereby represents and warrants to the Partnership as of the date
hereof and as of the Closing Date as follows:

Section 4.1 Investment Intent. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act. Such Purchaser is acquiring the Final Purchased Units for
investment for its own account and not with a view to the distribution thereof.
Such Purchaser acknowledges and understands that (a) the acquisition of the
Final Purchased Units has not been registered under the Securities Act in
reliance on an exemption therefrom and (b) the Final Purchased Units will be
characterized as “restricted securities” under applicable securities Laws. Such
Purchaser agrees that the Final Purchased Units may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of except pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from the registration requirements of the Securities

 

21



--------------------------------------------------------------------------------

Act, and in compliance with other applicable state and federal securities Laws.
Each Purchaser is able to bear the economic risk of holding such Final Purchased
Units for an indefinite period, and (either alone or together with its advisors)
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment. Without
limiting the effect of the representations and warranties of the Partnership
hereunder, each Purchaser has had the opportunity to ask questions, receive
answers and obtain such information as it considers to be relevant to its
purchase of the Final Purchased Units hereunder.

Section 4.2 Authorization. Such Purchaser has all requisite power, authority and
legal capacity to execute, deliver and fully perform its obligations under each
Transaction Document to which it is a party. The execution and delivery by such
Purchaser of each Transaction Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary limited liability company, corporate or
general partner action. Each Transaction Document to which such Purchaser is or
will be a party has been or will be duly and validly executed and delivered by
such Purchaser and, assuming the due authorization, execution and delivery of
each such Transaction Document by each of the parties thereto, constitutes the
legal, valid and binding obligations of such Purchaser, enforceable against such
Purchaser in accordance with its terms except as the enforceability hereof or
thereof may be limited by the Remedies Exception. Except as otherwise indicated
in this Agreement, no further action on the part of such Purchaser is or shall
be required in connection with the performance of any Transaction Document to
which it is a party.

Section 4.3 Representations and Warranties Under Transaction Documents. The
representations and warranties made by such Purchaser in any of the Transaction
Documents are true and correct in all material respects.

ARTICLE V

COVENANTS

Section 5.1 Fees and Expenses. At or promptly after the Closing, or the earlier
termination of this Agreement, the Partnership shall reimburse each Purchaser
for any of its out-of-pocket expenses (other than financial advisory expenses
(including any “success fees”)), incurred in connection with, or related to, the
due diligence investigation of the Partnership Entities, the negotiation and
preparation of this Agreement, the Transaction Documents, the CMO Purchase
Agreement, the CMO Transaction Documents and the consummation of the
transactions contemplated hereby and thereby; provided, however, for the
avoidance of doubt, that the Partnership shall not reimburse any Purchaser
hereunder for its out-of-pocket expenses incurred in connection with, or related
to, the negotiation, preparation or consummation of the ACMP Unit Purchase
Agreement or the transactions contemplated solely thereby, including in
connection with the General Partner LLC Agreement or the AMV LLC Agreement.

 

22



--------------------------------------------------------------------------------

Section 5.2 Additional Covenants.

(a) Except as (i) otherwise contemplated by this Agreement, (ii) required by
applicable Law, or (iii) taken in connection with the transactions contemplated
by the CMO Transaction Documents, between the date of this Agreement and the
Closing Date, the Partnership shall, (1) with respect to the Partnership, the
Operating Subsidiaries and the Business, cause the Partnership and the Operating
Subsidiaries and their respective officers, members and managers (x) to operate
the Business in the ordinary course of business consistent with past practice,
and (y) to use commercially reasonable efforts to preserve its present material
business operations, organization, and goodwill, use commercially reasonable
efforts to preserve, maintain and protect its Assets, properties and rights,
including its present relationships with Persons having business dealings with
it, and (2) not permit the transfer or disposal of any of its interests in the
Operating Subsidiaries or agree in writing or otherwise to do so.

(b) Without limiting the generality of the foregoing, except as (i) otherwise
expressly provided by this Agreement, (ii) required by applicable Law, or
(iii) taken in connection with the transactions contemplated by the CMO
Transaction Documents, between the date of this Agreement and the Closing Date,
without the prior written consent of the Purchasers (and with respect to
sub-paragraph (12) below, such consent not to be unreasonably withheld), the
Partnership, with respect to the Partnership, the Operating Subsidiaries and the
Business, shall not and shall cause the Partnership and the Operating
Subsidiaries not to:

(1) issue, sell, transfer, pledge, encumber or dispose of any Common Units,
Subordinated Units, notes, bonds or other equity interests or securities (or any
option, warrant or other right to acquire the same) of any of the Partnership
Entities except (x) in connection with the Public Equity Offering or (y) any
equity issuances to employees in the ordinary course of business (and otherwise
as previously disclosed to the Purchasers);

(2) amend or otherwise alter, waive or change any rights or obligations under or
with respect to its Organizational Documents;

(3) liquidate, dissolve, recapitalize or otherwise wind up the business of any
of the Partnership Entities;

(4) change its financial accounting methods, policies or practices, except as
required by U.S. GAAP or applicable Laws;

(5) sell, assign, transfer, lease, license or otherwise dispose of any Assets
owned by any Partnership Entity, except in the ordinary course of business
consistent with past practice or pursuant to the terms of any Contract in effect
on the date hereof or entered into following the date hereof without breaching
this Agreement;

(6) make any capital expenditure other than in the ordinary course of business
consistent with past practice;

(7) merge or consolidate with, purchase substantially all of the assets or
business of or equity interests in, or make an investment in, any Person (other
than extensions of credit to customers in the ordinary course of business
consistent with past practice);

 

23



--------------------------------------------------------------------------------

(8) except for Indebtedness that will be fully satisfied or released at the
Closing, create, incur, assume, guarantee, endorse or otherwise become liable or
responsible with respect to (whether directly, contingently or otherwise) any
Indebtedness or otherwise amend, modify, alter, waive or otherwise change any
rights or obligations with respect thereto, including any claims thereunder,
other than in the ordinary course of business and other than Indebtedness
incurred under the Credit Agreement;

(9) create or assume any Lien that encumbers any equity securities of any of the
Partnership Entities or any of the Assets, other than Permitted Liens, customary
Liens contained in or arising under any Contract in effect on the date hereof or
entered into following the date hereof without breaching this Agreement with
respect to amounts not yet delinquent, statutory Liens for amounts not yet
delinquent, any Liens in existence as of the date hereof and Liens securing
Indebtedness permitted by this Agreement;

(10) except as previously disclosed to the Purchasers, enter into any contract
that would be required to be disclosed by the Partnership on form 8-K;

(11) settle, waive or compromise any Proceeding in a manner that would adversely
affect in any material respect the ownership, operation or use of the Assets;

(12) make, change or rescind any election in respect of Taxes; adopt or change
any accounting method in respect of Taxes or a change in any annual Tax
accounting period; file any amended Tax Return; enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement;
settle or compromise any claim, notice, audit report or assessment in respect of
Taxes; surrender any right to claim any Tax refund; or consent to any extension
or waiver of the limitation period applicable to any claim or assessment in
respect of Taxes (and no such action described in this Section 5.2(b)(12) shall
be taken with respect to the Assets by any of the Partnership, OLLC and/or the
Operating Subsidiaries or their Affiliates); provided, that notwithstanding the
foregoing, following any termination of the Partnership under
Section 708(b)(1)(B) of the Code, the Partnership shall be entitled to make
elections and adopt accounting methods with respect to Taxes consistent with its
methods and elections in effect prior to such termination (and for avoidance of
doubt, the Partnership shall make an election under Section 754 of the Code on
the appropriate tax returns following any such termination);

(13) terminate or close any facility, business or operation of the Partnership
and the Operating Subsidiaries except in the ordinary course of business
consistent with past practice;

(14) (1) split, combine or reclassify any of its membership interests or other
outstanding equity, (2) repurchase, redeem or otherwise acquire any of its
securities, or (3) adopt a plan of complete or partial dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

24



--------------------------------------------------------------------------------

(15) other than regular quarterly distributions, declare or pay any dividend, or
make any other distribution or payment in kind in respect of the equity
interests of the Partnership;

(16) except as previously disclosed to the Purchasers, adopt, amend or modify
any profit sharing, compensation, savings, insurance, pension, retirement,
employment, retention, severance, deferred compensation or other Benefit Plan,
program, agreement or arrangement, or otherwise hire any employees or
independent contractors;

(17) except as previously disclosed to the Purchasers, increase, or promise to
increase, any wage rate or base salary, benefits or other compensation of its
employees or independent contractors; or

(18) agree, whether in writing or otherwise, to do any of the foregoing.

Section 5.3 Cooperation. Each of the Parties shall use its commercially
reasonable efforts to (i) cause to be taken, on a timely basis, all actions
necessary or appropriate for the purpose of consummating and effectuating the
transactions contemplated by this Agreement and (ii) refrain from taking any
action that would result in any of the conditions set forth in Article VI from
being satisfied.

Section 5.4 Financing Cooperation. Prior to the Closing, each Purchaser shall,
and shall cause its Affiliates to, at the Partnership’s sole cost and expense,
provide to the Partnership all cooperation reasonably requested by the
Partnership in connection with the Debt Financing and raising the Equity
Offering Proceeds, including (a) causing senior officers of such Purchaser to
participate in meetings, presentations, “road shows”, due diligence sessions or
drafting sessions and (b) furnishing to the Partnership as promptly as
practicable, such information regarding such Purchaser as may be reasonably
requested by the Partnership. Prior to the Closing, the Partnership shall use
its commercially reasonable efforts, and shall cause its Affiliates to use their
respective commercially reasonable efforts, at the Purchasers’ sole cost and
expense, to provide to the Purchasers all cooperation reasonably requested by
the Purchasers in connection with the financing of their purchase of the Total
Purchased Units and Additional General Partner Interest, including (a) causing
senior officers of the Partnership to participate in meetings, presentations,
“road shows”, due diligence sessions or drafting sessions and (b) furnishing to
the Purchasers as promptly as practicable, such information regarding the
Partnership as may be reasonably requested by the Purchasers.

ARTICLE VI

CLOSING CONDITIONS

Section 6.1 Condition to Obligations of the Parties. The obligations of each
Party to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or waiver by such Party, on or prior to the Closing Date, of
each of the following conditions:

(a) no Law or Order (including any rules and regulations of the Federal Trade
Commission and the Antitrust Division of the Department of Justice) is in effect
that makes illegal the consummation of this Agreement or any other applicable
Transaction Document or the transactions contemplated hereby and thereby;

 

25



--------------------------------------------------------------------------------

(b) the CMO Disposition shall have been consummated, or shall be consummated
contemporaneously with the Closing, without any amendment to the CMO Purchase
Agreement or waiver of any of the conditions to the Partnership’s obligations to
effect the closing thereunder; and

(c) the ACMP Unit Purchase shall have been consummated, or shall be consummated
contemporaneously with the Closing, without any amendment to the ACMP Unit
Purchase Agreement or waiver of any of the conditions thereto provided, this
condition shall be deemed to be satisfied with respect to any Purchaser, if the
only reason for the ACMP Unit Purchase not to be consummated is due to a breach
by such Purchaser of this Agreement or the ACMP Unit Purchase Agreement.

Section 6.2 Conditions to Obligations of the Partnership. The obligations of the
Partnership to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or waiver by the Partnership, on or prior to the
Closing Date, of each of the following conditions:

(a) each of the representations and warranties of the Purchasers set forth in
this Agreement shall be true and correct in all respects (disregarding any
materiality or similar qualifier (including through the use of any defined term
containing any such qualifier)), in each case, (i) as of the date of this
Agreement and as of the Closing as though made at and as of the Closing, unless
such representations and warranties expressly relate to an earlier date (in
which case they shall be true and correct as of such earlier date) and
(ii) except where a failure to be so true and correct has not had a Transaction
Material Adverse Effect with respect to the Purchasers;

(b) the Purchasers shall not have materially breached any obligations and
agreements required to be performed and complied with by them on or prior to the
Closing Date, except for any such breach that has not had a Transaction Material
Adverse Effect with respect to the Purchasers;

(c) each Purchaser shall have delivered a counterpart, duly executed by such
Purchaser, to the Amended and Restated Registration Rights Agreement;

(d) each Purchaser shall have delivered a certificate, duly executed by an
executive officer of such Purchaser, dated as of the Closing Date, to the effect
that each of the conditions specified in Section 6.2(a) and Section 6.2(b) have
been satisfied; and

(e) each of the Purchasers shall have delivered each document required to be
delivered by them to the Partnership under this Agreement and each Purchaser
shall have paid its Purchase Price.

 

26



--------------------------------------------------------------------------------

Section 6.3 Conditions to Obligations of the Purchasers. The obligations of the
Purchasers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or waiver by the Purchasers, on or prior to the
Closing Date, of each of the following conditions:

(a) each of the Fundamental Representations of the Partnership set forth in this
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality, material
adverse effect or words of similar import, which representations and warranties
shall be true and correct in all respects) on and as of the date hereof and as
of the Closing Date, with the same force and effect as though made on and as of
such date; provided, however, that the representation and warranty set forth in
Section 3.6(a) shall be deemed to be true and correct solely for the purpose of
this Section 6.3(a) (but not for any other purpose), if the total number of
Common Units, the total number of Subordinated Units and the total number of
corresponding Notional General Partner Units set forth therein, do not vary from
the actual total number of Common Units, the actual total number of Subordinated
Units and the actual total number of corresponding Notional General Partner
Units on the date hereof by more than 2%; provided, further, for the purposes of
clarification, this Section 6.3(a) shall not limit any of the Purchasers’ rights
or remedies under Article VII.

(b) the Partnership shall not have breached in any material respect its
obligations set forth in Section 5.2(b) unless such breach has been cured at or
prior to the Closing Date;

(c) the Purchasers shall have received from the Partnership (i) a copy of the
Partnership’s certificate of formation, certified by the Secretary of State of
the State of Delaware to be true and complete as of a date no more than five
(5) days prior to the Closing Date and the Organizational Documents of each of
its Operating Subsidiaries, certified by the Secretary of the Partnership and
each of the Operating Subsidiaries to be true and complete as of the Closing
Date; (ii) a copy, certified by the Secretary of the Partnership and each of the
Operating Subsidiaries to be true and complete as of the Closing Date, of the
operating agreement or bylaws thereof; and (iii) a certificate, dated not more
than ten (10) days prior to the Closing Date, of the Secretary of State of the
State of Delaware as to the Partnership’s good standing;

(d) the Purchasers shall have received from the Partnership copies certified by
the Secretary or other appropriate officer thereof to be true and complete as of
the Closing Date of the resolutions of the board of directors, board of managers
or similar governing body of each Partnership party to any Transaction Document
authorizing the execution and delivery of this Agreement and each of the other
Transaction Documents to which such Partnership Entity is a party and the
consummation of the transactions contemplated hereby and thereby and that such
resolutions were duly adopted and certifying that such resolutions have not been
rescinded or amended as of the Closing Date;

(e) the Purchasers shall have received from the Partnership an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
thereof and giving the name and bearing a specimen signature of each Person who
shall be authorized to sign, in the name and on behalf of the Partnership
Entities, this Agreement and each of the other Transaction Documents to which
the Partnership Entities are or are to become a party, and to give notices and
to take other action on behalf of the Partnership Entities under each of such
documents;

 

27



--------------------------------------------------------------------------------

(f) the Partnership shall have received the proceeds of the Debt Financing;

(g) the Partnership shall have delivered the Partnership Agreement Amendment,
duly executed by the General Partner;

(h) the Partnership shall have delivered a counterpart, duly executed by the
Partnership, to the Amended and Restated Registration Rights Agreement;

(i) the Partnership shall have delivered a certificate, duly executed by an
executive officer of the General Partner, dated as of the Closing Date, to the
effect that each of the conditions specified in Section 6.3(a) and
Section 6.3(b) have been satisfied; and

(j) each of the Partnership Entities shall have delivered each document required
to be delivered by it to the Purchasers under this Agreement.

Section 6.4 Frustration of Closing Conditions. Neither the Partnership nor the
Purchasers may rely on the failure of any condition set forth in Section 6.1,
Section 6.2 and Section 6.3, as the case may be, to be satisfied if such failure
was caused by such Party’s failure to use reasonable best efforts to consummate
the transactions contemplated by this Agreement and the other Transaction
Documents.

ARTICLE VII

INDEMNITY

Section 7.1 Survival of Obligations. The representations and warranties of the
Parties contained in this Agreement and in any certificate delivered pursuant
hereto shall survive the Closing for fifteen (15) months after the Closing Date,
except that the representations and warranties set forth in Section 3.1
(Formation, Due Qualification and Authority), Section 3.2 (Authorization of
Agreement), Section 3.3 (Power and Authority to Act), Section 3.4 (Valid
Issuance of the Total Purchased Units and the Additional General Partner
Interest), Section 3.5(a)(i) (No Conflict; Third Party Consents); Section 3.6
(Capitalization), Section 3.10(a) (Enforceability of Operative Agreements) and
Section 3.16 (Brokers) (collectively, the “Fundamental Representations”) and any
Fundamental Representations in any certificate delivered pursuant hereto, shall
survive the Closing indefinitely (the applicable period of survival of a
representation, warranty or covenant being the “Survival Period”) and with
respect to the representations and warranties set forth at Section 3.12 (Taxes),
and such representations and warranties in any certificate delivered pursuant
thereto, such representations and warranties shall survive until sixty (60) days
following the expiration of the applicable statute of limitations; provided that
notwithstanding the expiration of any Survival Period, any obligations under
Section 7.2(a) and (b) shall not terminate with respect to any Damages as to
which the Indemnified Party shall have given notice (stating in reasonable
detail the basis of the claim for indemnification) to the Indemnifying Party in
accordance with Section 7.3(a) before the termination of the applicable Survival
Period. The Survival Period for all covenants contained in this Agreement that,
by their terms, are to be performed at or prior to the Closing, shall be fifteen
(15) months after the Closing, and all covenants contained in this Agreement
that, by their terms, are to be performed after the Closing shall survive the
Closing until the performance of such covenants in accordance with their terms.

 

28



--------------------------------------------------------------------------------

Section 7.2 Indemnification.

(a) From and after the Closing, subject to Section 7.1 and Section 7.4, the
Partnership hereby agrees to indemnify and hold each of the Purchasers and each
of their respective current and future Affiliates and each of the respective (if
applicable) current and future indirect and direct equity holders (but excluding
any such Person that is or becomes an Affiliate or direct or indirect equity
holder of the Purchasers solely as a result of the purchase of publicly traded
securities from the general public), general and limited partners, members,
directors, managers, officers, employees, and agents of the foregoing (each a
“Purchaser Indemnitee”) harmless from and against, and pay to the applicable
Purchaser Indemnitee the amount of, any and all losses, liabilities, claims,
obligations, deficiencies, demands, judgments, settlements, damages, interest,
fines, penalties, claims, suits, actions, causes of action, assessments, awards,
Taxes, costs and expenses (including costs of investigation and defense and
attorneys’ and other professionals’ fees), whether or not involving a Third
Party Claim (collectively, “Damages”) based upon, attributable to or resulting
from (including any and all Proceedings, demands, or assessments arising out
of):

(i) any inaccuracy, untruth or breach of the representations or warranties made
by the Partnership in this Agreement and in any certificate delivered pursuant
hereto on and as of the date hereof and on and as of the Closing Date; and

(ii) any breach of any covenant or other agreement on the part of the
Partnership under this Agreement and in any certificate delivered pursuant
hereto.

(b) From and after the Closing, subject to Section 7.1 and Section 7.4, the
Purchasers, severally, and not jointly, hereby agree to indemnify and hold the
Partnership, the General Partner and the members, directors, managers, officers,
employees and agents of the foregoing (collectively, the “Partnership
Indemnified Parties”, and together with the Purchaser Indemnitees, the
“Indemnified Parties”) harmless from and against, and pay to the applicable
Partnership Indemnified Parties the amount of, any and all Damages based upon,
attributable to or resulting from (including any and all Proceedings, demands,
or assessments arising out of):

(i) any inaccuracy, untruth or breach of the representations or warranties made
by the Purchasers in this Agreement and in any certificate delivered pursuant
hereto; and

(ii) any breach of any covenant or other agreement on the part of the Purchasers
under this Agreement and in any certificate delivered pursuant hereto.

(c) Materiality, Partnership Material Adverse Effect and similar qualifiers
contained in any representation or warranty, except in the case of the
representations and warranties set forth in Section 3.14, or in any defined term
used therein, shall be disregarded for purposes of subsections (a)(i) and (b)(i)
of this Section 7.2 in determining any inaccuracy, untruth or breach of the
representations or warranties contained herein and calculating the amount of
Damages suffered by an Indemnified Party.

 

29



--------------------------------------------------------------------------------

(d) In connection with any loss suffered or incurred by either Purchaser that is
subject to indemnification under this Section 7.2, the amount of any Damages to
which such Purchaser is finally judicially determined to be entitled under this
Section 7.2 shall be grossed up to reflect the amount of such Damages that such
Purchaser shall have borne indirectly solely as a result of its ownership of the
Final Purchased Units purchased by such Purchaser from the Partnership pursuant
to this Agreement.

Section 7.3 Indemnification Procedure.

(a) Each Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim by it for indemnification pursuant to Section 7.2, such
Indemnified Party will assert its claim for indemnification under Section 7.2
(each, a “Claim”) by providing a written notice (a “Claim Notice”) within the
applicable Survival Period to the applicable indemnifying party (the
“Indemnifying Party”) specifying, in reasonable detail, to the extent known by
such Indemnified Party, the nature and basis for such Claim (e.g., the
underlying representation, warranty or covenant alleged to have been breached
and the condition or conduct allegedly resulting in such breach).
Notwithstanding the foregoing, an Indemnified Party’s delay in sending a Claim
Notice will not relieve the Indemnifying Party from Liability hereunder with
respect to such Claim except to the extent (and limited solely to the extent) of
any material prejudice to the Indemnifying Party by such failure or delay,
provided that such Claim Notice is provided within the applicable Survival
Period.

(b) In the event that any Proceeding is instituted or any Claim is asserted by
any Third Party in respect of which indemnification may be sought under
Section 7.2 hereof and in respect of which the Indemnifying Party has agreed in
writing to indemnify the Indemnified Party for all of such Indemnified Party’s
Damages (subject to any applicable limitations in this Article VII) (a “Third
Party Claim”), the Indemnifying Party will have the right, at such Indemnifying
Party’s expense, to assume the defense of same including the appointment and
selection of counsel on behalf of the Indemnified Party so long as such counsel
is reasonably acceptable to the Indemnified Party. If the Indemnifying Party
elects to assume the defense of any such Third Party Claim, it shall within
thirty (30) days notify the Indemnified Party in writing of its intent to do so.
Subject to Section 7.3(c), the Indemnifying Party will have the right to settle
or compromise or take any corrective or remedial action with respect to any such
Third Party Claim by all appropriate proceedings, which proceedings will be
diligently prosecuted by the Indemnifying Party to a final conclusion or settled
at the discretion of the Indemnifying Party. The Indemnified Party will be
entitled, at its own cost, to participate with the Indemnifying Party in the
defense of any such Third Party Claim, unless separate representation of the
Indemnified Party by counsel is reasonably necessary to avoid a conflict of
interest, in which case such representation shall be at the expense of the
Indemnifying Party. If the Indemnifying Party assumes the defense of any such
Third Party Claim but fails to diligently prosecute such Third Party Claim, or
if the Indemnifying Party does not assume the defense of any such Third Party
Claim, the Indemnified Party may assume control of such defense and in the event
the Third Party Claim is determined to be a matter for which the Indemnifying
Party is required to provide indemnification under the terms of this Article
VII, the Indemnifying Party will bear the reasonable costs and expenses of such
defense (including fees and expenses of counsel).

 

30



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, the Indemnifying
Party will not be permitted to settle, compromise, take any corrective or
remedial action or enter into an agreed judgment or consent decree or to the
extent within its control, permit a default judgment, without the Indemnified
Party’s prior written consent, in each case, that (i) does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnified Party of a binding, irrevocable, written release of any Indemnified
Party from all Liability, (ii) provides for any admission of Liability on the
part of any Indemnified Party, (iii) requires an admission of guilt or
wrongdoing on the part of any Indemnified Party or (iv) imposes any Liability or
continuing obligation on or requires any payment from any Indemnified Party.

Section 7.4 Limitations.

(a) No Indemnifying Party shall have any Liability under Section 7.2(a)(i) or
Section 7.2(b)(i) related to a representation or warranty other than a
Fundamental Representation and Section 3.12 (Taxes) in respect of any individual
claim involving Damages to any Indemnified Party of less than $100,000 (each, a
“De Minimis Claim”), unless such individual claim is directly related to one or
more other claims which in the aggregate involve Damages in excess of $100,000,
in which case, the Indemnifying Party will have Liability for the full amount of
such claims (subject to the other limitations contained in this Section 7.4) and
such claims shall not be considered De Minimis Claims (it being understood and
agreed that notwithstanding anything in the foregoing to the contrary, solely
for the purposes of this Section 7.4(a), all claims related to any fact or
circumstance that causes any representation or warranty made in any particular
Section of this Agreement to be inaccurate shall be deemed to be related to all
other claims related such fact or circumstance).

(b) No Purchaser Indemnitee shall be entitled to indemnification pursuant to
Section 7.2(a)(i) related to a representation or warranty other than a
Fundamental Representation and Section 3.12 (Taxes) unless the aggregate of all
Losses claimed by the Purchaser Indemnitees pursuant to such section that are
not De Minimis Claims exceeds 1% of the Total Purchase Price (the “Claim
Deductible”), in which case, subject to Section 7.4(d), the Partnership shall
indemnify the Purchaser Indemnitee only for the Damages in excess of the Claim
Deductible.

(c) No Partnership Indemnified Party shall be entitled to indemnification
pursuant to Section 7.2(b)(i) related to a representation or warranty unless the
aggregate of all Damages claimed by the Partnership Indemnified Parties pursuant
to such section exceeds the Claim Deductible, in which case, subject to
Section 7.4(d), the Purchasers shall indemnify the Partnership Indemnified Party
only for the Losses in excess of the Claim Deductible.

(d) The Partnership shall not have any obligation to indemnify the Purchaser
Indemnitees under Section 7.2(a)(i) for Damages that exceed, in the aggregate,
20% of the Total Purchase Price; provided, however, that such limitation shall
not apply to Damages of the Purchaser Indemnitees arising from any Fundamental
Representation and Section 3.12 (Taxes),

 

31



--------------------------------------------------------------------------------

and the Partnership’s aggregate Liability for such Damages, together with any
other indemnifiable Damages, shall not exceed the Total Purchase Price. The
Purchasers shall not have any obligation to indemnify the Partnership
Indemnified Parties under Section 7.2(b)(i) for Damages that exceed, in the
aggregate, 20% of the Total Purchase Price.

(e) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER THE
PURCHASERS, THE PARTNERSHIP NOR THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE
HEREUNDER TO ANY INDEMNIFIED PARTY FOR ANY (I) PUNITIVE OR EXEMPLARY DAMAGES OR
(II) LOST PROFITS OR CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES EXCEPT, IN THE
CASE OF THIS CLAUSE (II), TO THE EXTENT SUCH LOST PROFITS OR DAMAGES ARE (X) NOT
BASED ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO INDEMNIFICATION AND
(Y) THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT OF THE EVENT THAT
GAVE RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS SOUGHT HEREUNDER,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT, EXCEPT
IN EACH CASE OF THE FOREGOING CLAUSES (I) AND (II), TO THE EXTENT ANY SUCH LOST
PROFITS OR DAMAGES ARE INCLUDED IN ANY ACTION BY A THIRD PARTY AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH IT IS ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

Section 7.5 Calculation of Damages. In calculating amounts payable to an
Indemnified Party, the amount of any indemnified Damages shall be computed net
of (a) payments actually recovered by any Indemnified Party under any insurance
policy with respect to such Damages and (b) any actual recovery by any
Indemnified Party from any Person with respect to such Damages. Each Indemnified
Party shall use commercially reasonable efforts to pursue reimbursement for
Damages, including under insurance policies and indemnity arrangements.

Section 7.6 No Duplication. In no event shall any Indemnified Party be entitled
to recover any Damages under one Section or provision of this Agreement to the
extent of the full amount of such Damages already recovered by such Indemnified
Party nor shall its insurer or indemnitor be entitled to any kind of subrogation
or substitution which would give it the right to make a claim against the
Indemnifying Party.

Section 7.7 Tax Treatment of Indemnity Payments. The Partnership and the
Purchasers agree to treat any indemnity payment made pursuant to this Article
VII as an adjustment to the Total Purchase Price for all Tax purposes, unless
otherwise required by Law.

Section 7.8 Exclusive Remedy; No Recourse.

(a) The Parties acknowledge and agree that, except in the case of fraud or
intentional misrepresentation, or for separate or standalone indemnification or
other remedies under the Transaction Documents, from and after the Closing,
their sole and exclusive remedy with respect to any and all claims relating to
the subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this Article VII; provided, however, that nothing herein
shall limit the rights of a Party to seek and obtain injunctive relief in
accordance

 

32



--------------------------------------------------------------------------------

with Section 10.5 or to pursue claims pursuant to the Partnership Agreement and
the Amended and Restated Registration Rights Agreement. In furtherance of the
foregoing, the Parties hereby waive and release from and after the Closing, to
the fullest extent permitted by Law, any and all rights, claims, and causes of
action (other than any claim of fraud or intentional misrepresentation, or for
separate or standalone indemnification or other remedies under the Transaction
Documents), with respect to the subject matter of this Agreement, they may have
against the other Parties, their respective Affiliates and the respective
officers, directors, managers, employees, members, agents, and Representatives
of the foregoing arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VII.

(b) Except as otherwise expressly set forth in this Agreement, any other
Transaction Document or in any certificate delivered pursuant hereto or thereto,
each of the Parties, on behalf of itself and its Affiliates, covenants, agrees
and acknowledges that (i) no Person other than the express Parties hereto or
thereto shall have any obligation or Liability hereunder or under any
Transaction Document or under any certificate delivered pursuant hereto or
thereto, and (ii) the Parties and their Affiliates and Representatives shall
have no rights of recovery in respect hereof or thereof against, no recourse in
respect hereof or thereof shall be had against, and no personal Liability in
respect hereof or thereof shall attach to any Partnership Entity (other than any
party to any of the Transaction Documents to the extent of its obligations
thereunder to the other parties thereto or express third party beneficiaries
thereof) or any former, current or future Affiliate, general or limited partner,
member, equity-holder, Representative, director, officer, agent, manager,
assignee or employee of any Party, of any Partnership Entity, or of any
Affiliate of any of the foregoing (other than any party to any of the
Transaction Documents, to the extent of its obligations thereunder), or any of
their respective successors or permitted assignees (excluding any party to any
Transaction Document, to the extent of its obligations thereunder to the other
parties thereto or express third party beneficiaries thereof, collectively,
“Non-Recourse Persons”), whether by or through attempted piercing of the
“corporate veil”, by or through a claim (whether in tort, contract, at law, in
equity or otherwise) by or on behalf of any Party against any Non-Recourse
Person, by the enforcement of any judgment, fine or penalty or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, or otherwise. The Non-Recourse Persons shall be express third
party beneficiaries of this Section 7.8(b) as if expressly party thereto.

(c) Notwithstanding Section 7.8(a), nothing contained in this Section 7.8 shall
prevent any Party from seeking and obtaining injunctive relief against the other
Party’s activities in breach of this Agreement.

Section 7.9 No Reliance. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE DELIVERED
PURSUANT HERETO OR THERETO, NONE OF THE PARTIES OR ANY OTHER PERSON, INCLUDING
ANY AFFILIATE OF ANY PARTY, MAKES ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR

 

33



--------------------------------------------------------------------------------

REPRESENTATIVES (INCLUDING WITH RESPECT TO THE DISTRIBUTION OF, OR ANY SUCH
PERSON’S RELIANCE ON, ANY INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER
MATERIAL MADE AVAILABLE IN ANY DATA ROOM, MANAGEMENT PRESENTATION OR IN ANY
OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS
CONTEMPLATED HEREBY). EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO, EACH PARTY HEREBY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, PROJECTION, FORECAST,
STATEMENT, OR INFORMATION MADE, COMMUNICATED, OR FURNISHED (ORALLY OR IN
WRITING) TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES (INCLUDING OPINION, INFORMATION, PROJECTION, OR ADVICE
THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY DIRECTOR, OFFICER,
EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS
AFFILIATES) WITH RESPECT TO SUCH PARTY OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

ARTICLE VIII

TERMINATION

Section 8.1 Termination of Agreement Prior to Closing. This Agreement may be
terminated at any time prior to the Closing:

(a) by the mutual written consent of the Partnership and the Purchasers;

(b) by the Partnership or the Purchasers if there shall be in effect a final
nonappealable order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided, that the right to terminate this
Agreement under this Section 8.1 shall not be available to the Partnership, on
the one hand, or either Purchaser, on the other hand, if such order was
primarily due to the failure of the Partnership, on the one hand, or either
Purchaser, on the other hand, to perform any of its obligations under this
Agreement;

(c) by the Purchasers if the Partnership shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of the Partnership
shall have become untrue, in either case such that the conditions set forth in
Section 6.3(a) and Section 6.3(b) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within ten (10) days following receipt by the Partnership of notice of
such breach from the Purchasers;

(d) by the Partnership if either Purchaser shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of either
Purchaser shall have become untrue, in either case such that the conditions set
forth in Section 6.2(a) or Section 6.2(b) would not be satisfied and such breach
is incapable of being cured or, if capable of being cured, shall not have been
cured within ten (10) days following receipt by the Purchasers of notice of such
breach from the Partnership;

 

34



--------------------------------------------------------------------------------

(e) by the Partnership or the Purchasers if the CMO Purchase Agreement or the
ACMP Unit Purchase Agreement is terminated in accordance with its terms; or

(f) by the Partnership or the Purchasers in the event that the Closing does not
occur on or before the later of January 31, 2013 or the Outside Date (as defined
in the CMO Purchase Agreement as amended from time to time with the prior
written consent of the Purchasers); provided, that such failure of the Closing
to occur is not due to the failure of such Party to perform and comply in all
material respects with the covenants and agreements to be performed or complied
with by such Party prior to the Closing.

Section 8.2 Effect of Termination Prior to Closing. In the event of termination
of this Agreement as provided in Section 8.1, this Agreement shall forthwith
become void, and there shall be no liability on the part of any Party hereto,
except that (a) the covenants and agreements set forth in Section 7.8(b), this
Section 8.2, Article IX and Article X shall survive the termination of this
Agreement and shall remain in full force and effect; and (b) the termination of
this Agreement shall not relieve any Party from any liability for any breach of
this Agreement.

ARTICLE IX

GOVERNING LAW; CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL

Section 9.1 Governing Law; Consent to Jurisdiction and Waiver of Jury Trial.
This Agreement and all questions relating to the interpretation or enforcement
of this Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware without regard to the Laws of the State of Delaware or
any other jurisdiction that would call for the application of the substantive
laws of any jurisdiction other than Delaware. Each Party hereby agrees that
service of summons, complaint or other process in connection with any
Proceedings contemplated hereby may be made in accordance with Section 10.3 to
such Party at the address specified pursuant to Section 10.3. Each of the
Parties irrevocably submits to the exclusive jurisdiction of the United States
District Court for the District of Delaware, or, in the event, but only in the
event, that such court does not have jurisdiction over such action or
Proceeding, to the exclusive jurisdiction of the Delaware Court of Chancery (or,
in the event that such court does not have jurisdiction over such action or
Proceeding, to the exclusive jurisdiction of the Delaware Superior Court),
(collectively, the “Courts”) for the purposes of any Proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby (and agrees
not to commence any Proceeding relating hereto except in such Courts). Each of
the Parties further agrees that service of any process, summons, notice or
document hand delivered or sent in accordance with Section 10.3 to such Party’s
respective address set forth in Section 10.3 will be effective service of
process for any Proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth in the immediately preceding
sentence. Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any Proceeding arising out of or relating to
this Agreement, the Transaction Documents or the transactions contemplated
hereby or thereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum.

 

35



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Party agrees that a final judgment in any
Proceeding properly brought in accordance with the terms of this Agreement shall
be conclusive and may be enforced by suit on the judgment in any jurisdiction or
in any other manner provided at law or in equity. EACH PARTY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.

Section 9.2 Provision in respect of WMB Debt Financing Sources. Notwithstanding
anything herein to the contrary, each of the General Partner and Partnership
agrees (i) that it will not, and it will not permit any of its Affiliates to,
bring or support anyone else in bringing any action, cause of action, claim,
cross-claim or third party claim of any kind or description, whether in law or
in equity, whether in contract or in tort or otherwise, against the WMB Debt
Financing Sources in any way relating to this Agreement or any of the
transactions contemplated hereby in any forum other than any New York State
court or federal court sitting in the City of New York in the Borough of
Manhattan (and any appellate courts thereof) and (ii) TO WAIVE AND HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING AGAINST
ANY WMB DEBT FINANCING SOURCE.

ARTICLE X

MISCELLANEOUS

Section 10.1 Amendment and Waivers. This Agreement may be amended, modified or
supplemented only by written agreement of all of the Parties hereto.

Section 10.2 Waiver of Compliance and Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

Section 10.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice, provided that notices of a change
of address shall be effective only upon receipt thereof):

If to the Partnership:

Access Midstream Partners, L.P.

900 N.W. 63rd Street

Oklahoma City, Oklahoma 73118

Attention: J. Michael Stice

Facsimile No.: (405) 849-6134

and

 

36



--------------------------------------------------------------------------------

Access Midstream Partners, L.P.

900 N.W. 63rd Street

Oklahoma City, Oklahoma 73118

Attention: Regina Gregory

Facsimile No.: (405) 849-6134

If to the General Partner:

Access Midstream Partners, L.P.

900 N.W. 63rd Street

Oklahoma City, Oklahoma 73118

Attention: J. Michael Stice

Facsimile No.: (405) 849-6134

and

Access Midstream Partners, L.P.

900 N.W. 63rd Street

Oklahoma City, Oklahoma 73118

Attention: Regina Gregory

Facsimile No.: (405) 849-6134

If to the Purchasers:

If to GIP:

Global Infrastructure Management, LLC

12 East 49th Street

New York, NY 10017

Attention: William Brilliant

Facsimile: (646) 282-1580

and

Global Infrastructure Management LLP

The Peak

5 Wilton Road

London

United Kingdom

Attention: Joseph Blum

Facsimile: +44 207 798 0530

 

37



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Edward Sonnenschein

                 Eli Hunt

Facsimile: (212) 751-4864

If to Williams:

The Williams Companies, Inc.

One Williams Center

Tulsa, OK 74171-0172

Attention: Senior Vice President and Chief Financial Officer

Facsimile: (918) 573-4900

with a copy to:

The Williams Companies, Inc.

One Williams Center

Tulsa, OK 74171-0172

Attention: General Counsel

Facsimile: (918) 573-5942

and

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, CO 80202

Attention: Steven Talley

Facsimile: (303) 298-5907

Section 10.4 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. The
Partnership may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. The Purchasers may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Partnership except that each Purchaser may freely assign
this Agreement or any of its rights or obligations hereunder, in whole or from
time to time in part, without any such consent to (a) any Affiliate of such
Purchaser or in the case of GIP, any control person, partner, equity holder,
member, stockholder, or co-investor of GIP or its Affiliates, or (b) following
Closing, to any Person that acquires any of the Total Purchased Units (other
than pursuant to a registration statement under the Securities Act or a sale to
the general public in reliance on an exemption therefrom) from such Purchaser;
provided, that no such assignment will in any way affect such Purchaser’s
obligations or liabilities under this Agreement.

Section 10.5 Specific Performance. The Parties acknowledge and agree that a
breach of this Agreement would cause irreparable damage to the Partnership and
the Purchasers and the Partnership and the Purchasers will not have an adequate
remedy at Law. Therefore, the obligations of the Partnership and the Purchasers
under this Agreement, including the

 

38



--------------------------------------------------------------------------------

Partnership’s obligation to issue the Total Purchased Units to the Purchasers
and the Additional General Partner Interest to the General Partner and the
Purchasers’ obligation to purchase the Total Purchased Units from the
Partnership and the General Partner’s obligation to acquire the Additional
General Partner Interest from the Partnership, shall be enforceable by a decree
of specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies that any Party may have under this
Agreement or otherwise.

Section 10.6 Entire Agreement. This Agreement (including the Schedules hereto),
together with each of the other Transaction Documents, constitute the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and supersede any and all prior or contemporaneous discussions,
agreements and understandings, whether written or oral that may have been made
or entered into by or among any of the Parties or any of their respective
Subsidiaries relating to the transactions contemplated hereby.

Section 10.7 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law in any
jurisdiction by any applicable Governmental Authority, (a) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, (b) such provision shall be invalid, illegal or unenforceable only
to the extent strictly required by such Governmental Authority, (c) to the
extent any such provision is deemed to be invalid, illegal or unenforceable,
each of the Partnership and the Purchasers agrees that it shall use its best
efforts to cause such Governmental Authority to modify such provision so that
such provision shall be valid, legal and enforceable as originally intended to
the greatest extent possible and (d) to the extent that the Governmental
Authority does not modify such provision, each of the Partnership and the
Purchasers agrees that it shall endeavor in good faith to exercise or modify
such provision so that such provision shall be valid, legal and enforceable as
originally intended to the greatest extent possible.

Section 10.8 Third-Party Beneficiaries. This Agreement shall be binding upon
and, except as provided below, inure solely to the benefit of the Parties hereto
and their respective successors and permitted assigns. None of the provisions of
this Agreement shall be for the benefit of or enforceable by any Person other
than the Parties, including any creditor of any Party or any of its Affiliates,
except that (a) this Agreement shall inure to the benefit of the Non-Recourse
Parties as necessary to enforce their rights in accordance with Section 7.8(b)
and (b) Section 9.2 and this Section 10.8 (solely as it relates to Section 9.2)
shall inure to the benefit of the WMB Debt Financing Sources. Except for the
Non-Recourse Parties and the WMB Debt Financing Sources, in each case as
provided in the immediately preceding sentence, no Person other than the Parties
shall obtain any right under any provision of this Agreement or shall by reason
of any such provision make any claim in respect of any Liability (or otherwise)
against any Party hereto.

 

39



--------------------------------------------------------------------------------

Section 10.9 Facsimiles; Electronic Transmission; Counterparts. This Agreement
may be executed by facsimile or other electronic transmission (including scanned
documents delivered by email) by any Party and such execution shall be deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required. This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

Section 10.10 Time of Essence. Time is of the essence in the performance of this
Agreement.

Section 10.11 Sealed Instrument. The Parties acknowledge and agree that, solely
with respect to the Fundamental Representations, it is their intent that this
Agreement be, and that it will be treated and construed as, a sealed instrument
under Delaware Law, including the statute of limitations applicable to sealed
instruments. Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Transaction Document, the Parties acknowledge and agree
that it is not their intent that this Agreement alter, extend or otherwise
modify, or be treated or construed as altering, extending or otherwise
modifying, any Survival Period under this Agreement or the other Transaction
Documents or any statute of limitations under applicable Law (including Delaware
Law), except to the extent provided in the immediately preceding sentence with
respect to the Fundamental Representations. No Party shall, and each Party shall
cause its Affiliates not to, take a position that is inconsistent with this
Section 10.11, whether before any Governmental Authority or otherwise.

Section 10.12 Certain Interpretations. The Parties intend that each
representation, warranty and agreement contained in this Agreement shall have
independent significance. The table of contents and headings preceding the text
of articles and sections included in this Agreement and the headings to the
schedules are for convenience only and are not to be deemed part of this
Agreement or given effect in interpreting this Agreement. References to
sections, articles or schedules are to the sections, articles and schedules
contained in, referred by or attached to this Agreement, unless otherwise
specified. The words “include,” “includes,” and “including” in this Agreement
mean “include/includes/including, without limitation.” All terms defined in this
Agreement have the meanings set forth herein when used in any certificate or
other document made or delivered pursuant hereto, unless otherwise defined
therein. The use of “or” is not intended to be exclusive unless expressly
indicated otherwise. All references to $, currency, monetary values and dollars
set forth herein shall mean United States (U.S.) dollars. When any Party may
take any permissive action, including the granting of a consent, the waiver of
any provision of this Agreement, or otherwise, the decision of such Party
whether to take such action shall be in such Party’s sole and absolute
discretion. The use of the masculine, feminine or neuter gender or the singular
or plural form of words shall not limit any provisions of this Agreement. Any
reference to a statute refers to the statute, any amendments or successor
legislation, and all regulations promulgated under or implementing the statute,
as in effect at the relevant time. The phrase “delivered or made available,” and
phrases of similar import, when used in this Agreement with reference to any
Contracts, other documents, or other materials, mean that the Partnership has
delivered such Contracts, other documents, or materials, or to the extent
applicable, copies thereof, to the Purchasers or has made copies of such
Contracts, other documents or materials available in electronic format prior to
the date hereof on the virtual data room established by the Partnership in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

 

40



--------------------------------------------------------------------------------

Section 10.13 Limitation. Notwithstanding anything to the contrary contained
herein or in any of the Transaction Documents, the obligations of the Purchasers
hereunder or thereunder shall be several and not joint.

Section 10.14 Public Statements. The Purchasers and the Partnership shall not,
and each shall cause its Representatives not to, issue any public announcements
or make other public disclosures regarding this Agreement or the transactions
contemplated hereby, without the prior written approval of the Parties;
provided, however, that a Party or its Representatives may issue a public
announcement or other public disclosures required by Law or the rules of any
stock exchange upon which such Party’s or its parent entity’s or, in the case of
each of the Purchasers’, the Partnership’s equity interests are traded;
provided, further, that such Party uses commercially reasonable efforts to
afford the other Parties an opportunity to first review the content of the
proposed disclosure and provide reasonable comment regarding same; provided,
further, that nothing herein shall restrict any Party from disclosing
information regarding this Agreement and the transactions contemplated hereby to
its Representatives.

Section 10.15 CMO Purchase Agreement. The Purchasers agree that, the Partnership
is not making any representations or warranties or agreeing to any covenants
with respect to the CMO Purchase Agreement or the entities to be acquired
thereunder or the ACMP Unit Purchase Agreement, including, the assets,
Liabilities, Contracts or other matters relating thereto.

Section 10.16 Right to Rely. Following the Closing, any rights to
indemnification, payment, reimbursement or other remedy based on
representations, warranties, covenants or agreements in this Agreement or in any
certificate delivered pursuant hereto shall not be affected by any investigation
conducted at any time, or any knowledge acquired (or capable of being acquired)
before the Closing. The waiver of any condition based on the accuracy of any
representation or warranty, or in the performance of or compliance with, any
such covenant or agreement, shall not affect the right to indemnification,
payment, reimbursement or any other remedy based on such representations,
warranties, covenants or agreements.

Section 10.17 Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other substantially similar Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement
(collectively, “Transfer Taxes”) shall be paid by the Partnership when due, and
the Partnership shall, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such Transfer Taxes.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

PARTNERSHIP: ACCESS MIDSTREAM PARTNERS, L.P.,: By: ACCESS MIDSTREAM PARTNERS GP,

L.L.C., its General Partner,

executed under seal

By:   /s/ J. Michael Stice   Name: J. Michael Stice   Title: Chief Executive
Officer GENERAL PARTNER:

ACCESS MIDSTREAM PARTNERS GP, L.L.C.,

executed under seal

By:   /s/ J. Michael Stice   Name: J. Michael Stice   Title: Chief Executive
Officer GIP II HAWK HOLDINGS PARTNERSHIP, L.P.,:

By: GIP II HAWK HOLDINGS PARTNERSHIP

GP, L.L.C., its General Partner,

executed under seal

By:   /s/ Jonathan Bram   Name: Jonathan Bram   Title: Officer WILLIAMS:

THE WILLIAMS COMPANIES, INC.,

executed under seal

By:   /s/ Donald R. Chappel Name:   Donald R. Chappel Title:   Senior Vice
President &   Chief Financial Officer

SIGNATURE PAGE – SUBSCRIPTION AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.1

Contribution Amounts

 

     Purchaser
Percentage     Class B
Contribution
Amount      Class C
Contribution
Amount     Additional GP
Contribution  

GIP:

     50 %    $ 171,500,000       $ 171,500,000 1    $ 11,600,000 2 

Williams:

     50 %    $ 171,500,000       $ 171,500,000 1    $ 11,600,000 2 

 

1  Subject to increase to $396,900,000 if the Public Equity Offering is not
consummated.

2  Subject to increase in the event the Public Equity Offering Proceeds exceed
$450,800,000.



--------------------------------------------------------------------------------

Exhibit A

Partnership Agreement Amendment



--------------------------------------------------------------------------------

FORM OF AMENDMENT TO

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

ACCESS MIDSTREAM PARTNERS, L.P.

This AMENDMENT NO. 2 (this “Amendment”) TO THE FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF ACCESS MIDSTREAM PARTNERS, L.P., A DELAWARE
LIMITED PARTNERSHIP (the “Partnership”), is effective as of [ l ], 2012, by
Access Midstream Partners GP, L.L.C., a Delaware limited liability company (the
“General Partner”), as general partner of the Partnership. Capitalized terms
used but not defined herein are used as defined in the Partnership Agreement (as
defined below).

WHEREAS, the General Partner and the Limited Partners of the Partnership entered
into that certain First Amended and Restated Agreement of Limited Partnership of
the Partnership dated as of August 3, 2010 and that certain Amendment No. 1 to
the First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of July 24, 2012 (collectively, the “Partnership
Agreement”);

WHEREAS, Section 5.6(a) of the Partnership Agreement provides that the
Partnership may issue additional Partnership Interests for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners;

WHEREAS, Section 5.6(b) of the Partnership Agreement provides that each
additional Partnership Interest authorized to be issued by the Partnership
pursuant to Section 5.6(a) of the Partnership Agreement may be issued in one or
more classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties as shall be fixed by the General Partner;

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests pursuant to Section 5.6 of the
Partnership Agreement; and

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment to provide for (i) the creation of a new class of Units to
be designated as Convertible Class B Units and to fix the preferences and the
relative participating, optional and other special rights, powers and duties
pertaining to the Convertible Class B Units, including without limitation the
conversion of the Convertible Class B Units into Common Units in accordance with
the terms described herein, (ii) the creation of a new class of Units to be
designated as Subordinated Class C Units and to fix the preferences and the
relative participating, optional and other special rights, powers and duties
pertaining to the Subordinated Class C Units, including without limitation the
conversion of the Subordinated Class C Units into Common Units in accordance
with the terms described herein, and (iii) such other matters as are provided
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

A. Amendment. The Partnership Agreement is hereby amended as follows:

1. Section 1.1 is hereby amended to add or restate, as applicable, the following
definitions:

“Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership dated as of August 3, 2010, as subsequently
amended by Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of July 24, 2012 and Amendment
No. 2 to the First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of December [ l ], 2012.

“CMO Common Unit” means a Common Unit issued pursuant to the Subscription
Agreement.

“CMO Common Unit Price” means the price paid per CMO Common Unit in the
Subscription Agreement

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement. The term
“Common Unit” does not refer to or include any Subordinated Unit prior to its
conversion into a Common Unit pursuant to the terms hereof. Neither a
Convertible Class B Unit nor a Subordinated Class C Unit will constitute a
Common Unit until the applicable Conversion Date.

“Convertible Class B Conversion Date” has the meaning assigned to such term in
Section 5.12(c)(i).

“Convertible Class B Unit” means a Partnership Interest representing a
fractional part of the Partnership Interests of all Limited Partners, and having
the rights and obligations specified with respect to a Convertible Class B Unit
in this Agreement. A Convertible Class B Unit that is convertible into a Common
Unit shall not constitute a Common Unit until such conversion occurs.

“Convertible Class B Unit Distribution” has the meaning assigned to such term in
Section 5.12(e)(i).

“Conversion Date” means, (i) with respect to each Convertible Class B Unit, the
day such Convertible Class B Unit is converted to a Common Unit pursuant to
Section 5.12(c), and (ii) with respect to each Subordinated Class C Unit, the
day such Subordinated Class C Unit is converted to a Common Unit pursuant to
Section 5.13(c).

“Partnership Interest” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Convertible Class B Units, Subordinated Class C Units, Subordinated Units and
Incentive Distribution Rights.

 

2



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated [ l ], 2012 by and among the Partnership and the Unit
Purchasers.

“Subordinated Class C Conversion Date” has the meaning assigned to such term in
Section 5.13(c)(i).

“Subordinated Class C Unit” means a Partnership Interest representing a
fractional part of the Partnership Interests of all Limited Partners, and having
the rights and obligations specified with respect to a Subordinated Class C Unit
in this Agreement. A Subordinated Class C Unit that is convertible into a Common
Unit shall not constitute a Common Unit until such conversion occurs.

“Subordinated Class C Unit Distribution” has the meaning assigned to such term
in Section 5.13(e).

“Subscription Agreement” means the Subscription Agreement, dated as of December
[ l ], 2012, between the Partnership, the General Partner and the Unit
Purchasers.

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units, Convertible Class B Units, Subordinated Class C Units and
Subordinated Units but shall not include (i) the General Partner Interest or
(ii) Incentive Distribution Rights.

“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units, Convertible Class B Units and Subordinated
Class C Units (excluding Common Units, Convertible Class B Units and
Subordinated Class C Units owned by the General Partner and its Affiliates),
voting as a single class, and at least a majority of the Outstanding
Subordinated Units, voting as a class, and (ii) after the end of the
Subordination Period, at least a majority of the Outstanding Common Units,
Convertible Class B Units and Subordinated Class C Units, voting as a single
class.

“Unit Purchasers” means each of GIP II Hawk Holdings Partnership, L.P. and The
Williams Companies, Inc.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit on the national securities exchange on which the Common Units are
listed or admitted to trading, calculated over the consecutive 30-trading day
period ending on the close of trading on the trading day immediately prior to
such date.

 

3



--------------------------------------------------------------------------------

2. Section 4.8(c) is hereby amended and restated as follows:

(c) The transfer of a Subordinated Unit that has converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.7. The transfer of a
Convertible Class B Unit that has converted into a Common Unit shall be subject
to the restrictions imposed by Section 6.10. The transfer of a Subordinated
Class C Unit that has converted into a Common Unit shall be subject to the
restrictions imposed by Section 6.11.

3. Article V is hereby amended to add a new Section 5.12 as follows:

Section 5.12 Establishment of Convertible Class B Units

(a) The General Partner hereby designates and creates a series of Units to be
designated as “Convertible Class B Units,” having the terms and conditions set
forth herein.

(b) The holders of the Convertible Class B Units shall have rights upon
dissolution and liquidation of the Partnership, including the right to share in
any liquidating distributions pursuant to Section 12.4, in accordance with
Article XII.

(c) Conversion of Convertible Class B Units

(i) Effective on the business day after the record date for the distribution on
Common Units for the fiscal quarter ending December 31, 2014, each Convertible
Class B Unit shall become convertible at the election of the holder thereof or
the Partnership into a Common Unit on a one-for-one basis by delivery of written
notice to the Partnership or the holder thereof, as applicable, setting forth
the number of Convertible Class B Units held by the holder, the number of
Convertible Class B Units it is electing to convert, and other applicable
information as may be reasonably requested by the Partnership or the holder
thereof, as applicable (such date on which a holder or the Partnership elects to
convert a Convertible Class B Unit, a “Convertible Class B Conversion Date”). If
such Convertible Class B Units are Certificated, a Convertible Class B Unit
Certificate shall be delivered by the holder to the Transfer Agent representing
an amount of Convertible Class B Units at least equal to the amount such holder
or the Partnership, as applicable, is electing to convert (or an instruction
letter shall be delivered by the holder to the Transfer Agent if the Convertible
Class B Units are in book-entry form), together with such additional information
as may be requested by the Transfer Agent. Thereafter, the Partnership shall
take commercially reasonable steps to complete the conversion in accordance with
this Section 5.12(c). In the case of any Certificate representing Convertible
Class B Units which are converted in part only, upon such conversion the
Transfer Agent shall authenticate and deliver to the holder of Convertible Class
B Units thereof, at the expense of the Partnership, a new Certificate
representing the number of Convertible Class B Units not so converted.

 

4



--------------------------------------------------------------------------------

(ii) Upon conversion, the rights of a holder of converted Convertible Class B
Units as holder of Convertible Class B Units shall cease with respect to such
converted Convertible Class B Units, including any rights under this Agreement
with respect to holders of Convertible Class B Units, and such Person shall
continue to be a Limited Partner and have the rights of a holder of Common Units
under this Agreement with respect to the Common Units received in such
conversion. Each Convertible Class B Unit shall, upon its Conversion Date, be
deemed to be transferred to, and cancelled by, the Partnership in exchange for
the issuance of the Common Unit into which such Convertible Class B Unit
converted.

(iii) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Convertible Class B Units. However, the holder shall pay
any tax or duty that may be payable relating to any transfer involving the
issuance or delivery of Common Units in a name other than the holder’s name. The
Transfer Agent may refuse to deliver the Certificate representing Common Units
(or notation of book entry) being issued in a name other than the holder’s name
until the Transfer Agent receives a sum sufficient to pay any tax or duties
which will be due because the Common Units are to be issued in a name other than
the holder’s name. Nothing herein shall preclude any tax withholding required by
law or regulation.

(iv) (A) The Partnership shall keep free from preemptive rights a sufficient
number of Common Units to permit the conversion of all Outstanding Convertible
Class B Units into Common Units to the extent provided in, and in accordance
with, this Section 5.12(c).

(B) All Common Units delivered upon conversion of the Convertible Class B Units
shall be newly issued, shall be duly authorized and validly issued, and shall be
free from preemptive rights and free of any lien or adverse claim.

(C) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Common Units upon conversion of Convertible Class
B Units and, if the Common Units are then listed or quoted on the New York Stock
Exchange, or any other National Securities Exchange or other market, shall list
or cause to have quoted and keep listed and quoted the Common Units issuable
upon conversion of the Convertible Class B Units to the extent permitted or
required by the rules of such exchange or market.

(D) Notwithstanding anything herein to the contrary, nothing herein shall give
to any holder of Convertible Class B Units any rights as a creditor in respect
of its right to conversion.

 

5



--------------------------------------------------------------------------------

(d) Allocations. Except as otherwise provided in this Agreement, during the
period commencing upon issuance of the Convertible Class B Units and ending on
the Convertible Class B Conversion Date, all items of Partnership income, gain,
loss, deduction and credit, including Unrealized Gain or Unrealized Loss to be
allocated to the Partners pursuant to Section 6.1(c), shall be allocated to the
Convertible Class B Units to the same extent as such items would be so allocated
if such Convertible Class B Units were Common Units that were then Outstanding.

(e) Distributions.

(i) Prior to the Class B Conversion Date, the Convertible Class B Units shall
not be entitled to receive distributions of Available Cash pursuant to
Section 6.3(a). Convertible Class B Units shall receive distributions of
paid-in-kind additional Convertible Class B Units (such distribution, a
“Convertible Class B Unit Distribution”) for each distribution period that
distributions are made with respect to Common Units, including distributions for
Common Unit Arrearages. The number of Units to be issued in connection with a
Convertible Class B Unit Distribution shall be the quotient of (A) the amount of
the distribution declared for the Common Units for the applicable distribution
period divided by (B) the VWAP Price calculated as of the date such quarterly
distribution on all Units is declared; provided that instead of issuing any
fractional Convertible Class B Units, the Partnership shall round the number of
Convertible Class B Units issued down to the next lower whole Convertible Class
B Unit and pay cash in lieu of such fractional units, or at the Partnership’s
option, the Partnership may round the number of Convertible Class B Units issued
up to the next higher whole Convertible Class B Unit. Any Convertible Class B
Units issued pursuant to this Section 5.12(e) shall have all rights of a
Convertible Class B Unit, including rights to distributions in any period
subsequent to such Convertible Class B Unit issuance.

(ii) Notwithstanding anything in this Section 5.12(e) to the contrary, with
respect to Convertible Class B Units that are converted into Common Units, the
holder thereof shall not be entitled to a Convertible Class B Unit Distribution
and a Common Unit distribution with respect to the same distribution period, but
shall be entitled only to the distribution to be paid based upon the class of
Units held as of the close of business on the applicable Record Date.

(iii) For each Convertible Class B Unit Distribution, the Partnership shall
issue the Convertible Class B Units to such holder no later than the date the
corresponding distributions are made on the Common Units for such distribution
period. The Partnership shall issue to such holder of Convertible Class B Units
by notation in book entry form in the books of the Transfer Agent, or at the
election of such holder, a physical certificate.

(iv) Subject to and without limiting the other provisions of this Section 5.12,
and subject to Section 12.4(c), each Convertible Class B Unit shall have the
right to share in distributions of cash, securities or other property and in the
form of such cash, securities or other property (other than distributions
pursuant to Section 6.3(a)) on a Pro Rata basis with the Common Units as if the
Convertible Class B Units had converted to Common Units.

 

6



--------------------------------------------------------------------------------

(f) Voting. The Convertible Class B Units will have such voting rights pursuant
to the Agreement as such Convertible Class B Units would have if they were
Common Units that were then Outstanding and shall vote together with the Common
Units as a single class, except that the Convertible Class B Units shall be
entitled to vote as a separate class on any matter on which Unitholders are
entitled to vote that adversely affects the rights or preferences of the
Convertible Class B Units in relation to other classes of Partnership Interests
in any material respect or as required by law. The approval of a majority of the
Convertible Class B Units shall be required to approve any matter for which the
holders of the Convertible Class B Units are entitled to vote as a separate
class.

(g) Merger and other Extraordinary Transactions. Subject to Section 12.4(c), if
(1) there shall be (a) a statutory unit exchange, consolidation, merger or
combination involving the Partnership, other than a merger in which the
Partnership is the continuing partnership and which does not result in any
change (other than as a result of a subdivision or combination pursuant
Section 6.3(d)) in Outstanding Common Units; or (b) a sale or conveyance as an
entirety or substantially as an entirety of the property and assets of the
Partnership, directly or indirectly, to another Person; and (2) pursuant to such
statutory unit exchange, consolidation, merger, combination, sale or conveyance,
Outstanding Common Units are converted or exchanged into or for stock (other
than Common Units), other securities, other property, assets or cash, then each
Convertible Class B Unit (including the Convertible Class B Units issued as a
distribution) shall, as a condition precedent to such statutory unit exchange,
consolidation, merger, combination, sale or conveyance, be converted into a
Common Unit on a one-for-one basis; provided, however, notwithstanding the
foregoing, no Unitholder shall receive consideration which is greater in amount
than the balance of such Unitholder’s Capital Account after taking into account
all adjustments, including allocations of income, gain, loss and deduction
through the date of such merger or other extraordinary transaction.

(h) Convertible Class B Minority Protection. Notwithstanding anything herein to
the contrary, the Partnership shall not take any action that adversely affects
any of the rights, preferences or privileges of the Convertible Class B Units.
Notwithstanding anything herein to the contrary, until all Convertible Class B
Units are converted pursuant to Section 5.12(c), the Partnership shall not issue
any equity securities (other than Common Units, the Subordinated Class C Units
being issued pursuant to the Subscription Agreement and any additional General
Partner Interest pursuant to Section 5.2(b)) unless the holders of a majority of
the outstanding Convertible Class B Units approve such issuance.

 

7



--------------------------------------------------------------------------------

4. Article V is hereby amended to add a new Section 5.13 as follows:

Section 5.13 Establishment of Subordinated Class C Units

(a) The General Partner hereby designates and creates a series of Units to be
designated as “Subordinated Class C Units,” having the terms and conditions set
forth herein. Except as otherwise provided in this Agreement, the Subordinated
Class C Units shall be treated as if such Subordinated Class C Units were Common
Units that were then Outstanding.

(b) The holders of the Subordinated Class C Units shall have rights upon
dissolution and liquidation of the Partnership, including the right to share in
any liquidating distributions pursuant to Section 12.4, in accordance with
Article XII.

(c) Conversion of Subordinated Class C Units

(i) The Subordinated Class C Units shall not have the privilege of conversion as
set forth in Section 5.7 of this Agreement (and Section 5.7 shall not apply to
Subordinated Class C Units), rather, subject to Section 6.11, effective on the
business day after the record date for the distribution on Common Units for the
fiscal quarter ending December 31, 2013, each Subordinated Class C Unit shall
become convertible at the election of the holder thereof or the Partnership into
a Common Unit on a one-for-one basis by delivery of written notice to the
Partnership or the holder thereof, as applicable, setting forth the number of
Subordinated Class C Units held by the holder, the number of Subordinated Class
C Units it is electing to convert, and other applicable information as may be
reasonably requested by the Partnership or the holder thereof, as applicable
(such date on which a holder or the Partnership elects to convert a Subordinated
Class C Unit, a “Subordinated Class C Conversion Date”). If such Subordinated
Class C Units are Certificated, a Subordinated Class C Unit Certificate shall be
delivered by the holder to the Transfer Agent representing an amount of
Subordinated Class C Units at least equal to the amount such holder or the
Partnership, as applicable, is electing to convert (or an instruction letter
shall be delivered by the holder to the Transfer Agent if the Subordinated Class
C Units are in book-entry form), together with such additional information as
may be requested by the Transfer Agent. Thereafter, the Partnership shall take
commercially reasonable steps to complete the conversion in accordance with this
Section 5.13(c). In the case of any Certificate representing Subordinated Class
C Units which are converted in part only, upon such conversion the Transfer
Agent shall authenticate and deliver to the holder of Subordinated Class C Units
thereof, at the expense of the Partnership, a new Certificate representing the
number of Subordinated Class C Units not so converted.

(ii) Upon conversion, the rights of a holder of converted Subordinated Class C
Units as holder of Subordinated Class C Units shall cease with respect to such
converted Subordinated Class C Units, including any rights under this Agreement
with respect to holders of Subordinated Class C Units, and such Person shall
continue to be a Limited Partner and have the rights of a holder of Common Units
under this Agreement with respect to the Common Units received in such
conversion. Each Subordinated Class C Unit shall, upon its Conversion Date, be
deemed to be transferred to, and cancelled by, the Partnership in exchange for
the issuance of the Common Unit into which such Subordinated Class C Unit
converted.

 

8



--------------------------------------------------------------------------------

(iii) The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Subordinated Class C Units. However, the holder shall pay
any tax or duty that may be payable relating to any transfer involving the
issuance or delivery of Common Units in a name other than the holder’s name. The
Transfer Agent may refuse to deliver the Certificate representing Common Units
(or notation of book entry) being issued in a name other than the holder’s name
until the Transfer Agent receives a sum sufficient to pay any tax or duties
which will be due because the Common Units are to be issued in a name other than
the holder’s name. Nothing herein shall preclude any tax withholding required by
law or regulation.

(iv) (A) The Partnership shall keep free from preemptive rights a sufficient
number of Common Units to permit the conversion of all Outstanding Subordinated
Class C Units into Common Units to the extent provided in, and in accordance
with, this Section 5.13(c).

(B) All Common Units delivered upon conversion of the Subordinated Class C Units
shall be newly issued, shall be duly authorized and validly issued, and shall be
free from preemptive rights and free of any lien or adverse claim.

(C) The Partnership shall comply with all applicable securities laws regulating
the offer and delivery of any Common Units upon conversion of Subordinated Class
C Units and, if the Common Units are then listed or quoted on the New York Stock
Exchange, or any other National Securities Exchange or other market, shall list
or cause to have quoted and keep listed and quoted the Common Units issuable
upon conversion of the Subordinated Class C Units to the extent permitted or
required by the rules of such exchange or market.

(D) Notwithstanding anything herein to the contrary, nothing herein shall give
to any holder of Subordinated Class C Units any rights as a creditor in respect
of its right to conversion.

(d) Allocations. Except as otherwise provided in this Agreement, during the
period commencing upon issuance of the Subordinated Class C Units and ending on
the Subordinated Class C Conversion Date, all items of Partnership income, gain,
loss, deduction and credit, including Unrealized Gain or Unrealized Loss to be
allocated to the Partners pursuant to Section 6.1(c), shall be allocated to the
Subordinated Class C Units to the same extent as such items would be so
allocated if such Subordinated Class C Units were Subordinated Units that were
then Outstanding.

(e) Distributions.

(i) Subordinated Class C Units shall be entitled to distributions as provided in
Section 6.4 (the “Subordinated Class C Unit Distribution”).

 

9



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in this Section 5.13(e) to the contrary, with
respect to Subordinated Class C Units that are converted into Common Units, the
holder thereof shall not be entitled to a Subordinated Class C Unit Distribution
and a Common Unit distribution with respect to the same distribution period, but
shall be entitled only to the distribution to be paid based upon the class of
Units held as of the close of business on the applicable Record Date.

(iii) Subject to and without limiting the other provisions of this Section 5.13,
and subject to Section 12.4(c), each Subordinated Class C Unit shall have the
right to share in distributions of cash, securities or other property and in the
form of such cash, securities or other property (other than distributions
pursuant to Section 6.3(a)) on a Pro Rata basis with the Common Units as if the
Subordinated Class C Units had converted to Common Units.

(f) Voting. The Subordinated Class C Units will have such voting rights pursuant
to the Agreement as such Subordinated Class C Units would have if they were
Common Units that were then Outstanding and shall vote together with the Common
Units as a single class, except that the Subordinated Class C Units shall be
entitled to vote as a separate class on any matter on which Unitholders are
entitled to vote that adversely affects the rights or preferences of the
Subordinated Class C Units in relation to other classes of Partnership Interests
in any material respect or as required by law. The approval of a majority of the
Subordinated Class C Units shall be required to approve any matter for which the
holders of the Subordinated Class C Units are entitled to vote as a separate
class.

(g) Merger and other Extraordinary Transactions. Subject to Section 12.4(c), if
(1) there shall be (a) a statutory unit exchange, consolidation, merger or
combination involving the Partnership, other than a merger in which the
Partnership is the continuing partnership and which does not result in any
change (other than as a result of a subdivision or combination pursuant
Section 6.3(e)) in Outstanding Common Units; or (b) a sale or conveyance as an
entirety or substantially as an entirety of the property and assets of the
Partnership, directly or indirectly, to another Person; and (2) pursuant to such
statutory unit exchange, consolidation, merger, combination, sale or conveyance,
Outstanding Common Units are converted or exchanged into or for stock (other
than Common Units), other securities, other property, assets or cash, then each
Subordinated Class C Unit shall, as a condition precedent to such statutory unit
exchange, consolidation, merger, combination, sale or conveyance, be converted
into a Common Unit on a one-for-one basis; provided, however, notwithstanding
the foregoing, no Unitholder shall receive consideration which is greater in
amount than the balance of such Unitholder’s Capital Account after taking into
account all adjustments, including allocations of income, gain, loss and
deduction through the date of such merger or other extraordinary transaction to
achieve the intended result set forth in this Section 5.13(g).

(h) Subordinated Class C Minority Protection. Notwithstanding anything herein to
the contrary, the Partnership shall not take any action that adversely affects
any of the rights, preferences or privileges of the Subordinated Class C Units.

 

10



--------------------------------------------------------------------------------

5. Article V is hereby amended to add a new Section 5.14 as follows:

Section 5.14 Transfers of Convertible Class B Units and Subordinated Class C
Units. The transfer of a Convertible Class B Unit or a Subordinated Class C Unit
shall be subject to Section 4.8, Section 6.1(d)(x)(D), Section 6.10 and
Section 6.11.

6. Section 6.1(d) is hereby amended to amend and restate Section 6.1(d)(iii)(A)
and to add new Sections 6.1(d)(iii)(C), (D) and (E)as follows:

(A) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 5.12 or Section 12.4)
with respect to a Unit (other than a Convertible Class B Unit) exceeds the
amount of cash or the Net Agreed Value of property distributed with respect to
another Unit (the amount of the excess, an “Excess Distribution” and the Unit
with respect to which the greater distribution is paid, an “Excess Distribution
Unit”), then (1) there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)(A)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution; and (2) the General Partner shall be
allocated gross income and gain with respect to each such Excess Distribution in
an amount equal to the product obtained by multiplying (aa) the quotient
determined by dividing (x) the General Partner’s Percentage Interest at the time
when the Excess Distribution occurs by (y) a percentage equal to 100% less the
General Partner’s Percentage Interest at the time when the Excess Distribution
occurs, times (bb) the total amount allocated in clause (1) above with respect
to such Excess Distribution.

(C) With respect to the first taxable period of the Partnership ending upon, or
after, the date of issuance of the Convertible Class B Units, and each taxable
period of the Partnership thereafter, items of gross income, gain, loss or
deduction for such taxable period shall be allocated among the Partners in such
a manner as to cause the Per Unit Capital Amount of each Partner with respect to
its Convertible Class B Units outstanding as of the time of such event to equal,
as closely as possible, the Per Unit Capital Amount for a then outstanding
Common Unit.

(D) With respect to the first taxable period of the Partnership ending upon, or
after, the date of issuance of the Subordinated Class C Units, items of gross
income, gain, loss or deduction for such taxable period shall be allocated among
the Partners in such a manner as to cause the Per Unit Capital Amount of each
Partner with respect to its Subordinated Class C Units to equal, as closely as
possible, the Per Unit Capital Amount for a then outstanding Common Unit.

 

11



--------------------------------------------------------------------------------

(E) With respect to any taxable period of the Partnership ending upon, or after,
a Convertible Class B Conversion Date or a Subordinated Class C Conversion Date,
as applicable, and after the application of Section 6.1(d)(iii)(A), (B), (C) and
(D), Net Income or Net Loss for such taxable period shall be allocated among the
Partners in such a manner as to cause the Per Unit Capital Amount of each
Partner with respect to a Common Unit converted from a Convertible Class B Unit
or a Common Unit converted from a Subordinated Class C Unit, as applicable, that
is outstanding as of the time of such event to equal, as closely as possible,
the Per Unit Capital Amount for a then outstanding Common Unit.

7. Section 6.1(d) is hereby amended to amend and restate Section 6.1(d)(x)(D) as
follows:

(D) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the General Partner shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations of income, gain, loss, deduction,
Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of this
Agreement as appropriate (x) to reflect the proposal or promulgation of Treasury
Regulations under Section 704(b) or Section 704(c) of the Code or (y) otherwise
to preserve or achieve uniformity of the Limited Partner Interests (or any class
or classes thereof). The General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(D) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code. For the avoidance of doubt, to the extent that the CMO Common Unit Price
of the CMO Common Units is less than the trading price of the Common Units of
the Partnership on the New York Stock Exchange as of the Closing Date (as
defined in the Subscription Agreement), the General Partner intends to specially
allocate items of gross income, gain, loss or deduction to the Unit Purchasers
so that the Per Unit Capital Amount with respect to a CMO Common Unit is equal
to the Per Unit Capital Amount of a then outstanding Common Unit (and thus to
assure fungibility of all Common Units).

8. Article VI is hereby amended to add a new Section 6.3(d) as follows:

(d) For the avoidance of doubt, upon any pro rata distribution of Partnership
Interests to all Record Holders of Common Units or any subdivision or
combination (or reclassified into a greater or smaller number) of Common Units,
the Partnership will proportionately adjust the number of Convertible Class B
Units as follows: (a) if the

 

12



--------------------------------------------------------------------------------

Partnership issues Partnership Interests as a distribution on its Common Units
or subdivides the Common Units (or reclassifies them into a greater number of
Common Units) then the Convertible Class B Units shall be subdivided into a
number of Convertible Class B Units equal to the result of multiplying the
number of Convertible Class B Units by a fraction, (A) the numerator of which
shall be the sum of the number of Common Units Outstanding immediately prior to
such distribution or subdivision plus the total number of Partnership Interests
constituting such distribution or newly created by such subdivision; and (B) the
denominator of which shall be the number of Common Units Outstanding immediately
prior to such distribution or subdivision; and (b) if the Partnership combines
the Common Units (or reclassifies them into a smaller number of Common Units)
then the Convertible Class B Units shall be combined into a number of
Convertible Class B Units equal to the result of multiplying the number of
Convertible Class B Units by a fraction, (A) the numerator of which shall be the
sum of the number of Common Units Outstanding immediately following such
combination; and (B) the denominator of which shall be the number of Common
Units Outstanding immediately prior to such combination.

9. Article VI is hereby amended to add a new Section 6.3(e) as follows:

(e) For the avoidance of doubt, upon any pro rata distribution of Partnership
Interests to all Record Holders of Common Units or any subdivision or
combination (or reclassified into a greater or smaller number) of Common Units,
the Partnership will proportionately adjust the number of Subordinated Class C
Units as follows: (a) if the Partnership issues Partnership Interests as a
distribution on its Common Units or subdivides the Common Units (or reclassifies
them into a greater number of Common Units) then the Subordinated Class C Units
shall be subdivided into a number of Subordinated Class C Units equal to the
result of multiplying the number of Subordinated Class C Units by a fraction,
(A) the numerator of which shall be the sum of the number of Common Units
Outstanding immediately prior to such distribution or subdivision plus the total
number of Partnership Interests constituting such distribution or newly created
by such subdivision; and (B) the denominator of which shall be the number of
Common Units Outstanding immediately prior to such distribution or subdivision;
and (b) if the Partnership combines the Common Units (or reclassifies them into
a smaller number of Common Units) then the Subordinated Class C Units shall be
combined into a number of Subordinated Class C Units equal to the result of
multiplying the number of Subordinated Class C Units by a fraction, (A) the
numerator of which shall be the sum of the number of Common Units Outstanding
immediately following such combination; and (B) the denominator of which shall
be the number of Common Units Outstanding immediately prior to such combination.

10. Section 6.4 is hereby amended and restated as follows:

Section 6.4 Distributions of Available Cash from Operating Surplus.

(a) During Subordination Period. Available Cash with respect to any Quarter
within the Subordination Period that is deemed to be Operating Surplus pursuant
to the provisions of Section 6.3 or 6.5 shall be distributed as follows, except
as otherwise contemplated by Section 5.6(b) in respect of other Partnership
Interests issued pursuant thereto:

 

13



--------------------------------------------------------------------------------

(i) First, (x) to the General Partner in accordance with its Percentage
Interest, and (y) to the Unitholders holding Common Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest, until
there has been distributed in respect of each Common Unit then Outstanding an
amount equal to the Minimum Quarterly Distribution for such Quarter;

(ii) Second, (x) to the General Partner in accordance with its Percentage
Interest, and (y) to the Unitholders holding Common Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest, until
there has been distributed in respect of each Common Unit then Outstanding an
amount equal to the Cumulative Common Unit Arrearage existing with respect to
such Quarter;

(iii) Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) (i) until the Subordinated Class C Conversion Date, to the
Unitholders holding Subordinated Class C Units and (ii) to the Unitholders
holding Subordinated Units, Pro Rata, a percentage equal to 100% less the
General Partner’s Percentage Interest, until there has been distributed in
respect of each Subordinated Class C Unit (until the Subordinated Class C
Conversion Date) and Subordinated Unit then Outstanding an amount equal to the
Minimum Quarterly Distribution for such Quarter;

(iv) Fourth, to the General Partner and all Unitholders, Pro Rata, until there
has been distributed in respect of each Unit then Outstanding an amount equal to
the excess of the First Target Distribution over the Minimum Quarterly
Distribution for such Quarter;

(v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

(vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vi), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

 

14



--------------------------------------------------------------------------------

(vii) Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vii);

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with
Section 6.4(a)(vii).

(b) After Subordination Period. Available Cash with respect to any Quarter after
the Subordination Period that is deemed to be Operating Surplus pursuant to the
provisions of Section 6.3 or Section 6.5 shall be distributed as follows, except
as otherwise contemplated by Section 5.6(b) in respect of additional Partnership
Interests issued pursuant thereto:

(i) First, 100% to the General Partner and the Unitholders holding Common Units,
Pro Rata, until there has been distributed in respect of each Common Unit then
Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;

(ii) Second, 100% to the General Partner and Unitholders holding Common Units,
Pro Rata, until there has been distributed in respect of each Common Unit then
Outstanding an amount equal to the Cumulative Common Unit Arrearage existing
with respect to such Quarter;

(iii) Third, until the Subordinated Class C Conversion Date, to the General
Partner and Unitholders holding Subordinated Class C Units, Pro Rata, until
there has been distributed in respect of each Subordinated Class C Unit then
Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;

(iv) Fourth, 100% to the General Partner and the Unitholders, Pro Rata, until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the First Target Distribution over the Minimum Quarterly
Distribution for such Quarter;

(v) Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iii), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

 

15



--------------------------------------------------------------------------------

(vi) Sixth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iv), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

(vii) Thereafter, (A) to the General Partner in accordance with its Percentage
Interest; (B) 48% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v);

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with
Section 6.4(b)(vii).

11. Article VI is hereby amended to add a new Section 6.10 as follows:

Section 6.10 Special Provisions Relating to the Holders of Convertible Class B
Units.

(a) Except as otherwise provided in this Agreement, the holder of a Convertible
Class B Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of any Convertible Class B Unit into Common Units pursuant to
Section 5.12(c), the Unitholder holding a Convertible Class B Unit that is to be
converted shall possess all of the rights and obligations of a Unitholder
holding Common Units hereunder, including the right to vote as a Common
Unitholder and the right to participate in allocations of income, gain, loss and
deduction and distributions made with respect to Common Units; provided,
however, that such converted Convertible Class B shall remain subject to the
provisions of Section 6.1(d)(iii)(C) and Section 6.10(c).

(b) Subject to the transfer restrictions in Section 4.8, a Unitholder holding a
Convertible Class B Unit shall be required to provide notice to the General
Partner of the transfer of the Convertible Class B Unit at any time during the
earlier of (i) thirty (30) days following such transfer and (ii) the last
Business Day of the calendar year during which such transfer occurred, unless
the transfer is to an Affiliate of the holder.

(c) A Unitholder holding a Common Unit that has resulted from the conversion of
a Convertible Class B Unit pursuant to Section 5.12(c) shall not be issued a
Common Unit Certificate pursuant to Section 4.1, if the Common Units are
evidenced by Certificates, and shall not be permitted to transfer such Common
Unit to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics, in all material respects, to the

 

16



--------------------------------------------------------------------------------

intrinsic economic and federal income tax characteristics of an Initial Common
Unit. In connection with the condition imposed by this Section 6.10(c), the
General Partner may take whatever steps are required to provide economic
uniformity to such Common Units in preparation for a transfer of such Common
Units including the application of Section 6.1(d)(iii)(C) and
Section 6.1(d)(iii)(E); provided, however, that no such steps may be taken that
would have a material adverse effect on the Unitholders holding Common Units.

12. Article VI is hereby amended to add a new Section 6.11 as follows:

Section 6.11 Special Provisions Relating to the Holders of Subordinated Class C
Units.

(a) Except as otherwise provided in this Agreement, the holder of a Subordinated
Class C Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of any Subordinated Class C Unit into Common Units pursuant to
Section 5.13(c), the Unitholder holding a Subordinated Class C Unit that is to
be converted shall possess all of the rights and obligations of a Unitholder
holding Common Units hereunder, including the right to vote as a Common
Unitholder and the right to participate in allocations of income, gain, loss and
deduction and distributions made with respect to Common Units; provided,
however, that such converted Subordinated Class C shall remain subject to the
provisions of Section 6.1(d)(iii)(D), Section 6.1(d)(x) and Section 6.11(c).

(b) A Unitholder holding a Subordinated Class C Unit may not transfer a
Subordinated Class C Unit except as provided herein. Upon the transfer of a
Subordinated Class C Unit, the transferring Unitholder shall be required to
provide notice to the General Partner of the transfer of the Subordinated Class
C Unit at any time during the earlier of (i) thirty (30) days following such
transfer and (ii) the last Business Day of the calendar year during which such
transfer occurred, unless the transfer is to an Affiliate of the holder.

(c) A Unitholder holding a Common Unit that has resulted from the conversion of
a Subordinated Class C Unit pursuant to Section 5.13(c) shall not be issued a
Common Unit Certificate pursuant to Section 4.1, if the Common Units are
evidenced by Certificates, and shall not be permitted to transfer such Common
Unit to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics, in all material respects, to the intrinsic economic
and federal income tax characteristics of an Initial Common Unit. In connection
with the condition imposed by this Section 6.11(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Section 6.1(d)(iii)(D) and Section 6.1(d)(iii)(E); provided, however, that no
such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units.

 

17



--------------------------------------------------------------------------------

B. Agreement in Effect. Except as hereby amended, the Partnership Agreement
shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

D. Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

[Signatures on following page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: ACCESS MIDSTREAM PARTNERS GP, L.L.C. By:  

 

Name:   J. Michael Stice Title:   Chief Executive Officer

SIGNATURE PAGE TO AMENDMENT TO FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

ACCESS MIDSTREAM PARTNERS, L.P.



--------------------------------------------------------------------------------

Exhibit B

Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
made and entered into as of December [            ], 2012, by and among Access
Midstream Partners, L.P., a Delaware limited partnership (the “Partnership”),
GIP-A Holding (CHK), L.P., a Delaware limited partnership (“GIP-A”), GIP-B
Holding (CHK), L.P., a Delaware limited partnership (“GIP-B”), GIP-C Holding
(CHK), L.P., a Delaware limited partnership (“GIP-C” and collectively with GIP-A
and GIP-B, the “GIP Entities”), GIP II Eagle Holdings Partnership, L.P., a
Delaware limited partnership (together with its Affiliates and related fund
entities, “Eagle Holdings”) GIP II Hawk Holdings Partnership, L.P., a Delaware
limited partnership (together with its Affiliates and related fund entities,
“Hawk Holdings”) and The Williams Companies, Inc., a Delaware corporation
(together with its Affiliates, “Williams”). Eagle Holdings and Williams are
referred to collectively herein as the “Sponsors.” The Partnership and the
Sponsors are referred to collectively herein as the “Parties.”

WHEREAS, on August 3, 2010, the Partnership, the GIP Entities and Chesapeake
Midstream Holdings, L.L.C., (“Chesapeake Holdings”) entered into a Registration
Rights Agreement (the “Original Agreement”);

WHEREAS, Chesapeake Holdings and GIP II Eagle 1 Holding, L.P., a Delaware
limited partnership (“GIP-1”), GIP II Eagle 2 Holding, L.P., a Delaware limited
partnership (“GIP-2”) and GIP II Eagle 3 Holding, L.P. (“GIP-3”, and together
with GIP-1 and GIP-2, the “First PSA Parties”) entered into that certain
Purchase Agreement, dated as of June 7, 2012, pursuant to which the First PSA
Parties acquired (i) 28,099,946 Subordinated Units (the “First PSA Purchased
Interests”) of the Partnership and (ii) 500 units of Access Midstream Ventures,
L.L.C. (f/k/a Chesapeake Midstream Ventures, L.L.C.) (“AMV”) from Chesapeake
Holdings;

WHEREAS, Chesapeake Holdings assigned its registration rights with respect to
the First PSA Purchased Interests to the First PSA Parties pursuant to that
certain Assignment of Registration Rights, dated as of June 15, 2012, by and
among Chesapeake Holdings and the First PSA Parties;

WHEREAS, the First PSA Parties assigned their registration rights with respect
to the First PSA Purchased Interests to Eagle Holdings pursuant to that certain
Assignment of Registration Rights, dated June 29, 2012, by and among the First
PSA Parties and Eagle Holdings;

WHEREAS, Chesapeake Holdings and GIP II Eagle 4 Holding, L.P., a Delaware
limited partnership (“GIP-4”) entered into that certain Purchase Agreement,
dated as of June 7, 2012 pursuant to which Eagle Holdings (as assignee of GIP-4
pursuant to an Assignment and Contribution Agreement, dated as of June 25, 2012)
acquired (i) 33,704,666 Common Units and (ii) 6,438,115 Subordinated Units (the
foregoing clauses (i) and (ii) collectively, the “Second PSA Purchased
Interests”) from Chesapeake Holdings;

WHEREAS, Chesapeake Holdings assigned its registration rights with respect to
the Second PSA Purchased Interests to Eagle Holdings pursuant to that certain
Assignment of Registration Rights, dated as of June 29, 2012, by and between
Chesapeake Holdings and Eagle Holdings;

 

 

1



--------------------------------------------------------------------------------

WHEREAS, the GIP Entities and Williams have entered into that certain Purchase
Agreement, dated as of December [__], 2012 (the “Purchase Agreement”), pursuant
to which Williams has agreed to acquire (i) 34,538,061 Subordinated Units and
(ii) 500 units of AMV from the GIP Entities, subject to the terms and conditions
set forth therein;

WHEREAS, Hawk Holdings, Williams and the Partnership have entered into that
certain Subscription Agreement, dated as of December [__], 2012 (the
“Subscription Agreement”), pursuant to which Eagle Holdings and Williams have
agreed to subscribe for and purchase and the Partnership has agreed to issue and
sell certain Convertible Class B Units, Subordinated Class C Units and, under
certain conditions, Common Units (collectively, the “New Units”) subject to the
terms and conditions set forth therein; and

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement and the Subscription Agreement, the Parties desire that the Original
Agreement be amended and restated in its entirety by this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used in this definition,
the term “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
Notwithstanding anything in the foregoing to the contrary, for purposes of this
Agreement, Hawk Holdings and Eagle Holdings and their respective Affiliates, on
the one hand, and Williams and its Affiliates, on the other hand, will not be
deemed to be Affiliates of one another hereunder unless there is a basis for
such Affiliation independent of their respective Affiliations with the General
Partner, the Partnership, any of its subsidiaries or any Person controlling the
General Partner.

“Agreement” has the meaning set forth in the preamble.

“AMV” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Oklahoma shall not be regarded as a Business Day.

 

2



--------------------------------------------------------------------------------

“Chesapeake Holdings” has the meaning set forth in the preamble.

“Convertible Class B Units” has the meaning set forth in the Partnership
Agreement Amendment.

“Subordinated Class C Units” has the meaning set forth in the Partnership
Agreement Amendment.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Common Units” has the meaning set forth in the LP Agreement.

“Demand Eligible Holder” has the meaning set forth in Section 2(a)(ii).

“Demand Notice” has the meaning set forth in Section 2(a)(i).

“Demand Registration” has the meaning set forth in Section 2(a)(i).

“Denial Notice” has the meaning set forth in Section 2(a)(iii).

“Eagle Holdings” has the meaning set forth in the preamble.

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Effectiveness Period” has the meaning set forth in Section 2(a)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First PSA Parties” has the meaning set forth in the preamble.

“First PSA Purchased Interests” has the meaning set forth in the preamble.

“General Partner” means Access Midstream Partners GP, L.L.C., a Delaware limited
liability company, and its successor and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).

“GIP-1” has the meaning set forth in the preamble.

“GIP-2” has the meaning set forth in the preamble.

“GIP-3” has the meaning set forth in the preamble.

“GIP-4” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“GIP-A” has the meaning set forth in the preamble.

“GIP-B” has the meaning set forth in the preamble.

“GIP-C” has the meaning set forth in the preamble.

“GIP Entities” has the meaning set forth in the preamble.

“Holder” means (i) any Sponsor who holds Registrable Securities, (ii) any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 7(e) hereof or
(iii) any holder of Registrable Securities received by such holder from AMV
(solely with respect to such Registrable Securities).

“Incentive Distribution Rights” has the meaning set forth in the LP Agreement.

“Indemnified Persons” has the meaning set forth in Section 5.

“Initiating Holder” has the meaning set forth in Section 2(a)(i).

“Losses” has the meaning set forth in Section 5.

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of Access Midstream Partners, L.P., dated as of August 3, 2010, as
amended by that certain Amendment No. 1 to the First Amended and Restated
Agreement of Limited Partnership, dated as of July 24, 2012, and the Partnership
Agreement Amendment, as may be further amended from time to time.

“Original Agreement” has the meaning set forth in the preamble.

“Parties” has the meaning set forth in the preamble.

“Partnership” has the meaning set forth in the preamble.

“Partnership Agreement Amendment” means the second amendment to the LP
Agreement, dated as of the date hereof.

“Partnership Securities” means any equity interest of any class or series in the
Partnership, including Common Units, Subordinated Units, Convertible Class B
Units, Subordinated Class C Units and Incentive Distribution Rights.

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

“Piggyback Eligible Holder” has the meaning set forth in Section 2(b)(i).

“Piggyback Notice” has the meaning set forth in Section 2(b)(i).

“Piggyback Registration” has the meaning set forth in Section 2(b)(i).

 

 

4



--------------------------------------------------------------------------------

Piggyback Request” has the meaning set forth in Section 2(b)(i).

“Pre-Demand Notice” has the meaning set forth in Section 2(a)(iii).

“Preference Period” means the period beginning on the date hereof and ending on
the date that Eagle Holdings, Hawk Holdings and their respective Affiliates own
a number of Registrable Securities on an as-converted Common Unit basis equal to
or less than the number of Registrable Securities on such basis held by Williams
as of the date hereof giving effect to Williams’ purchase of the New Units under
the Subscription Agreement.

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Partnership to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the preamble.

“Registrable Securities” means (i) Subordinated Units, (ii) Common Units,
(iii) Convertible Class B Units and (iv)Subordinated Class C Units; provided,
however, that Registrable Securities shall not include any Partnership
Securities for which Rule 144 of the Securities Act or another exemption from
registration is available to enable the holder of such Partnership Securities to
dispose of the number of Partnership Securities it desires to sell at the time
and price it desires to do so without registration under the Securities Act or
other similar applicable law (and without any limitation on volume, timing,
recipients or intended method or methods of distribution, including through the
use of an underwriter, that would not be applicable with a Registration
Statement).

“Registration Expenses” has the meaning set forth in Section 4.

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

5



--------------------------------------------------------------------------------

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Second PSA Purchased Interests” has the meaning set forth in the preamble.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

“Shelf Registration Statement” means a Registration Statement made pursuant to
Rule 415 of the Securities Act.

“Special Successor” means any Person that is a transferee of a Sponsor or a
transferee of (i) Partnership Securities sufficient to provide such Person with
the direct or indirect right to designate or cause the designation of at least
one member to the Board of Directors of the General Partner or (ii) equity
interests in AMV sufficient to provide such Person with the right to designate
or cause the designation of at least one member of the Board of Directors of
AMV.

“Sponsors” has the meaning set forth in the preamble.

“Stand-Off Period” has the meaning set forth in Section 7(f).

“Subordinated Units” has the meaning set forth in the LP Agreement.

“Subscription Agreement” has the meaning set forth in the preamble.

“Suspension Period” has the meaning set forth in Section 2(a).

“Trading Day” means a day during which trading in the Common Units on the
Trading Market generally occurs.

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

6



--------------------------------------------------------------------------------

“Transaction Documents” means, collectively, this Agreement, the Partnership
Agreement Amendment and any and all other agreements or instruments provided for
in this Agreement to be executed and delivered by the Parties in connection with
the transactions contemplated hereby; provided, however, for the avoidance of
doubt, the Transaction Documents shall not include the Purchase Agreement or the
agreements or instruments provided therein to be executed and delivered by the
parties thereto in connection with the transactions contemplated thereby (other
than this Agreement and the other Transaction Documents defined herein giving
effect to this proviso).

“Williams” has the meaning set forth in the preamble.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

2. Registration.

(a) Demand Registration.

(i) Subject to Section 2(a)(iii) and 2(a)(iv), any Holder or group of Holders
that holds Registrable Securities (the “Initiating Holder”) that desires to sell
shall have the option and right, exercisable by delivering a written notice to
the Partnership (a “Demand Notice”), to require the Partnership to, pursuant to
the terms of and subject to the limitations contained in this Agreement, prepare
and file with the Commission a Registration Statement registering the offering
and sale of the number and type of Registrable Securities on the terms and
conditions specified in the Demand Notice in accordance with the intended timing
and method or methods of distribution thereof specified in the Demand Notice
(the “Demand Registration”). The Partnership shall have the right to elect that
any Demand Registration be made pursuant to a Shelf Registration Statement.

 

7



--------------------------------------------------------------------------------

(ii) Within two (2) Trading Days of the receipt of the Demand Notice, the
Partnership shall give written notice of such Demand Notice to all Holders
eligible to participate in the Demand Registration pursuant to this Section 2(a)
(the “Demand Eligible Holders”) and shall, subject to the limitations of this
Section 2(a), file a Registration Statement covering all of the Registrable
Securities that the Demand Eligible Holders shall in writing request (such
request to be given to the Partnership within three (3) days of receipt of such
notice of the Demand Notice given by the Partnership pursuant to this
Section 2(a)(ii)) to be included in such Demand Registration as promptly as
practicable as directed by the Initiating Holder in accordance with the terms
and conditions of the Demand Notice and use all commercially reasonable efforts
to cause such Registration Statement to become effective under the Securities
Act and remain effective under the Securities Act for not less than six
(6) months following the Effective Date or such shorter period when all
Registrable Securities covered by such Registration Statement have been sold
(the “Effectiveness Period”); provided, however, that the Partnership shall not
be required to effect the registration of Registrable Securities pursuant to
this Section 2(a) unless at least an aggregate of 2,500,000 Registrable
Securities (as adjusted to reflect splits, combinations, dividends and
recapitalizations) are offered or the Registrable Securities are offered at an
aggregate proposed offering price of not less than $50 million.

(iii) During the Preference Period, (x) prior to delivering a Demand Notice to
the Partnership in accordance with Section 2(a)(i), Williams shall give written
notice (a “Pre-Demand Notice”) to Eagle Holdings of its intention to deliver a
Demand Notice, which shall include a copy of the proposed Demand Notice and set
forth in reasonable detail the proposed number of Registrable Securities and
timing, method of distribution and other terms of the proposed sale of
Registrable Securities subject thereto; (y) if Eagle Holdings has a good faith
belief that it intends to dispose of Registrable Securities pursuant to a
Registration Statement within 60 days after receipt of a Pre-Demand Notice, it
shall have the right to issue a written notice to Williams (a “Denial Notice”),
which shall set forth Eagle Holdings’ then-current good faith expectations for
such disposition; and (z) upon receipt of a Denial Notice, Williams shall
refrain from delivering a Demand Notice or disposing of Registrable Securities
pursuant to a Registration Statement that does not cover such Registrable
Securities as of the date of such Denial Notice for at least 90 days thereafter.

(iv) Williams shall not be eligible to participate in a Demand Registration
initiated by Eagle Holdings during the Preference Period. Williams shall not
deliver a Demand Notice for 90 after the effective date of any Demand
Registration initiated by Eagle Holdings.

(v) Subject to the other limitations contained in this Agreement, the
Partnership is not obligated hereunder to effect more than (A) one (1) Demand
Registration on Form S-1 (or any equivalent or successor form under the
Securities Act) in any twelve (12) month period; provided, that notwithstanding
anything in this Agreement to the contrary, the Partnership shall not be
obligated to effect any Demand Registration on Form S-1 (or any equivalent or
successor form under the Securities Act) that is not requested by a Sponsor or a
Special Successor; and (B) two (2) Demand Registrations on Form S-3 (or any
equivalent or successor form under the Securities Act) in any twelve (12) month
period.

 

8



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provision of this Section 2(a), the Partnership
shall not be required to effect a registration or file a Registration Statement
pursuant to this Section 2(a): (A) during the period starting with the date
sixty (60) days prior to a good faith estimate, with the approval of a simple
majority of the Board of Directors of the General Partner, of the date of filing
of, and ending on a date ninety (90) days after the effective date of, a
Partnership-initiated registration; provided that the Partnership is actively
employing commercially reasonable efforts to cause such registration statement
to become effective; (B) for a period of up to ninety (90) days after the date
of a Demand Notice for registration pursuant to this Section 2(a) if at the time
of such request (1) the Partnership is engaged, or has fixed plans with the
approval of a simple majority of the Board of Directors of the General Partner
to engage, within ninety (90) days of the time of such Demand Notice, in a firm
commitment underwritten public offering of Common Units in which the Holders of
Registrable Securities include Registrable Securities pursuant to Section 2(b),
or (2) the Partnership is currently engaged in a self-tender or exchange offer
and the filing of a Registration Statement would cause a violation of the
Exchange Act; or (C) for a period of up to ninety (90) days, if (1) the General
Partner determines that a postponement is in the best interest of the
Partnership and its Limited Partners generally due to a pending transaction or
(2) the General Partner determines that a postponement is in the best interest
of the Partnership due to an investigation or other event (any such period, a
“Suspension Period”); provided, however, that in no event shall the Partnership
postpone or defer any Demand Registration pursuant to this Section 2(a)(iv)
and/or Section 7(f) for more than an aggregate of one hundred and eighty
(180) days in any twelve (12) month period.

(vii) Notwithstanding any other provision of this Section 2(a), if (A) the
Demand Eligible Holders intend to distribute the Registrable Securities covered
by a Demand Registration by means of an underwriting and (B) the managing
underwriter advises the Partnership that the inclusion of all of the Demand
Eligible Holders’ Registrable Securities in the subject Registration Statement
would have a material adverse effect on the timing or success of the offering,
then the Partnership shall so advise all Demand Eligible Holders of Registrable
Securities that would otherwise be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the underwriting shall be
allocated to the Demand Eligible Holders of such Registrable Securities on a pro
rata basis based on the number of Registrable Securities held by all such Demand
Eligible Holders (including the Initiating Holders). Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from the
registration.

(viii) The Partnership may include in any such Demand Registration other
Partnership Securities for sale for its own account or for the account of any
other Person; provided that if the managing underwriter for the offering
determines that the number of Partnership Securities proposed to be offered in
such offering would have a material adverse effect on the timing or success of
such offering, then the Registrable Securities to be sold by the Demand Eligible
Holders shall be included in such registration before any Partnership Securities
proposed to be sold for the account of the Partnership or any other Person.

 

9



--------------------------------------------------------------------------------

(ix) Subject to the limitations contained in this Agreement, the Partnership
shall effect any Demand Registration on Form S-3 (except if the Partnership is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such Demand Registration shall be effected on another appropriate
form for such purpose pursuant to the Securities Act) and if the Partnership
becomes, and is at the time of its receipt of a Demand Notice, a WKSI, the
Demand Registration for any offering and selling of Registrable Securities
through a firm commitment underwriting shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3 or any
equivalent or successor form under the Securities Act (if available to the
Partnership); provided, however, that if at any time a Registration Statement on
Form S-3 is effective and a Holder provides written notice to the Partnership
that it intends to effect an offering of all or part of the Registrable
Securities included on such Registration Statement, the Partnership will amend
or supplement such Registration Statement as may be necessary in order to enable
such offering to take place.

(x) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Partnership shall,
(A) promptly prepare and file or cause to be prepared and filed (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Demand Eligible Holders shall reasonably
request; provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand Registration on the Trading Market and (B) do
any and all other acts and things that may be necessary or appropriate or
reasonably requested by the Demand Eligible Holders to enable such Holders to
consummate a public sale of such Registrable Securities in accordance with the
intended timing and method or methods of distribution thereof.

(xi) In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the
Partnership shall amend or supplement such Registration Statement as may be
necessary in order to enable such transferee to offer and sell such Registrable
Securities pursuant to such Registration Statement.

(xii) The Partnership shall use commercially reasonable efforts to become
eligible to use Form S-3 and, after becoming eligible to use Form S-3, shall use
commercially reasonable efforts to remain eligible to use Form S-3, including by
timely filing all reports with the Commission and meeting the other requirements
of the Exchange Act.

 

10



--------------------------------------------------------------------------------

(b) Piggyback Registration.

(i) If the Partnership shall at any time propose to file a Registration
Statement, other than pursuant to any Demand Registration, for an offering of
Partnership Securities for cash (whether in connection with a public offering of
Partnership Securities by the Partnership, a public offering of Partnership
Securities by unitholders, or both, but excluding an offering relating solely to
an employee benefit plan, an offering relating to a transaction on Form S-4 or
an offering on any registration statement form that does not permit secondary
sales), the Partnership shall promptly notify all Holders eligible to
participate in such offering (each a “Piggyback Eligible Holder”) of such
proposal reasonably in advance of (and in any event at least two (2) Trading
Days before) the anticipated filing date (the “Piggyback Notice”). The Piggyback
Notice shall offer the Piggyback Eligible Holders the opportunity to include for
registration in such Registration Statement the number of Registrable Securities
as they may request (a “Piggyback Registration”). The Partnership shall use
commercially reasonable efforts to include in each such Piggyback Registration
such Registrable Securities for which the Partnership has received written
requests from Piggyback Eligible Holders within three (3) days after mailing of
the Piggyback Notice (“Piggyback Request”) for inclusion therein. If a Piggyback
Eligible Holder decides not to include all of its Registrable Securities in any
Registration Statement thereafter filed by the Partnership, such Piggyback
Eligible Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Partnership with respect to offerings of
Partnership Securities, all upon the terms and conditions set forth herein.

(ii) Notwithstanding anything in Section 2(b)(i) to the contrary, Williams shall
not be eligible to participate in a Piggyback Registration during the Preference
Period.

(iii) If the Registration Statement under which the Partnership gives notice
under Section 2(b)(i) is for an underwritten offering, the Partnership shall so
advise the Piggyback Eligible Holders of Registrable Securities. In such event,
the right of any such Piggyback Eligible Holder to be included in a registration
pursuant to this Section 2(b) shall be conditioned upon such Piggyback Eligible
Holder’s participation in such underwriting and the inclusion of such Piggyback
Eligible Holder’s Registrable Securities in the underwriting to the extent
provided herein. All Piggyback Eligible Holders proposing to distribute their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Partnership. If the managing underwriter
or managing underwriters of such offering advise the Partnership and the
Piggyback Eligible Holders in writing that in their reasonable opinion that the
inclusion of all of the Piggyback Eligible Holders’ Registrable Securities in
the subject Registration Statement would have a material adverse effect on the
timing or success of the offering, the Partnership shall include in such
offering only that number or amount, if any, of Registrable Securities held by
the Piggyback Eligible Holders that, in the reasonable opinion of the managing
underwriter or managing underwriters, will not have a material adverse effect on
the timing or success of the offering, with any reduction in the amount of
Registrable Securities to be registered applied pro-rata among all Piggyback
Eligible Holders desiring to register Registrable Securities based on the number
of Registrable Securities owned by

 

11



--------------------------------------------------------------------------------

each such Piggyback Eligible Holder of the class (or classes) for which
registration is being sought and, as to any other holders of Partnership
Securities who may be seeking to register such Partnership Securities, with such
reduction applied first, subject to the rights of any holder that has priority
by virtue of an any agreement approved in accordance with Section 2(f) below, to
the amount of Partnership Securities sought to be registered by such other
holders. If any Piggyback Eligible Holder disapproves of the terms of any such
underwriting, such Piggyback Eligible Holder may elect to withdraw therefrom by
written notice to the Partnership and the managing underwriter(s) delivered on
or prior to the time of pricing of such offering. Any Registrable Securities
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Piggyback Eligible Holder that is a partnership, limited
liability company, corporation or other entity, the partners, members,
stockholders, subsidiaries, parents and Affiliates of such Piggyback Eligible
Holder, or the estates and family members of any such partners/members and
retired partners/members and any trusts for the benefit of any of the foregoing
Persons, shall be deemed to be a single “Piggyback Eligible Holder,” and any pro
rata reduction with respect to such “Piggyback Eligible Holder” shall be based
upon the aggregate amount of securities carrying registration rights owned by
all entities and individuals included in such “Piggyback Eligible Holder,” as
defined in this sentence.

(iv) The Partnership shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(b) prior to the Effective Date
of such Registration Statement whether or not any Piggyback Eligible Holder has
elected to include Registrable Securities in such Registration Statement. The
registration expenses of such withdrawn registration shall be borne by the
Partnership in accordance with Section 4 hereof.

(c) All registration rights granted under this Section 2 shall continue to be
applicable with respect to any Holder for so long as may be required for each
such Holder to sell all of the Registrable Securities held by such Holder
(without any limitation on volume, timing, recipients or intended method or
methods of distribution, including through the use of an underwriter, that would
not be applicable with a registration under the Securities Act).

(d) Any Demand Notice or Piggyback Request shall (i) specify the Registrable
Securities intended to be offered and sold by the Holder making the request,
(ii) express such Holder’s present intent to offer such Registrable Securities
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Registrable Securities and (iv) contain the undertaking of such Holder
to provide all such information and materials and take all action as may
reasonably be required in order to permit the Partnership to comply with all
applicable requirements in connection with the registration of such Registrable
Securities.

(e) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 2.

 

12



--------------------------------------------------------------------------------

(f) The Partnership has not entered into and, unless agreed in writing by each
of the Sponsors and any Special Successor, on or after the date of this
Agreement will not enter into, any agreement which (a) is inconsistent with the
rights granted to the Holders with respect to Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof in any material
respect or (b) other than as set forth in this Agreement, would allow any holder
of Partnership Securities to include Partnership Securities in any Registration
Statement filed by the Partnership on a basis that is superior or more favorable
in any material respect to the rights granted to the Holders hereunder.

3. Registration Procedures.

The procedures to be followed by the Partnership and each Holder selling
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of the Partnership and such Holders,
with respect to the preparation, filing and effectiveness of such Registration
Statement, are as follows:

(a) The Partnership will, at least three (3) days prior to the anticipated
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do nothing more
than name Holders and provide information with respect thereto), (i) unless
available to the Holders through public filings with the Commission, furnish to
such Holders copies of all such documents proposed to be filed and (ii) use its
reasonable efforts to address in each such document when so filed with the
Commission such comments as such a Sponsor or Special Successor reasonably shall
propose within two (2) days of the delivery of such copies to the Sponsors and
Special Successors.

(b) The Partnership will use commercially reasonable efforts to as promptly as
reasonably possible (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling Holders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning the
Partnership.

(c) The Partnership will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

 

13



--------------------------------------------------------------------------------

(d) The Partnership will notify such Holders as promptly as reasonably
practicable: (i)(A) when a Prospectus or any prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Partnership whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case the Partnership shall
provide true and complete copies thereof and all written responses thereto to
each of such Holders that pertain to such Holders as selling Holders, but not
information which the Partnership believes would constitute material and
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment thereto, when the same has been declared effective;
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to such Holders as
sellers of Registrable Securities; (iii) of the issuance by the Commission of
any stop order suspending the effectiveness of a Registration Statement covering
any or all of the Registrable Securities or the initiation of any Proceedings
for that purpose; (iv) of the receipt by the Partnership of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any Proceeding for such purpose; and (v) of
the occurrence of (but not the nature or details concerning) any event or
passage of time that makes any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that no notice by the Partnership shall be required pursuant
to this clause (v) in the event that the Partnership either promptly files a
prospectus supplement to update the Prospectus or a Form 8-K or other
appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in either case, contains the requisite information
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading).

(e) The Partnership will use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment, or
if any such order or suspension is made effective during any Suspension Period,
at the earliest practicable moment after the Suspension Period is over.

(f) During the Effectiveness Period, the Partnership will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Partnership
will not have any obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

 

14



--------------------------------------------------------------------------------

(g) The Partnership will promptly deliver to each Holder, without charge, as
many copies of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Holder may
reasonably request during the Effectiveness Period. The Partnership consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(h) The Partnership will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Partnership’s transfer agent, the Partnership will promptly,
after the Effective Date of the Registration Statement, cause an opinion of
counsel as to the effectiveness of the Registration Statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the Holder of such Registrable Securities under the
Registration Statement.

(i) Upon the occurrence of any event contemplated by Section 3(d)(v), as
promptly as reasonably possible, the Partnership will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(j) Such Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide written notice to
the Partnership of their intention to distribute Registrable Securities by means
of an underwritten offering, (ii) the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein, (iii) the managing underwriter or managing underwriters thereof shall be
designated by the Initiating Holder in the case of a Demand Registration
(provided, however, that such designated managing underwriter or managing
underwriters shall be reasonably acceptable to the Partnership) or by the
Partnership in the case of a registration initiated by the Partnership,
(iv) each Holder participating in such underwritten offering agrees to enter
into an underwriting agreement in customary form and sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to select the managing underwriter or managing
underwriters hereunder and (v) each Holder participating in such underwritten
offering completes and executes all questionnaires, powers of attorney,
indemnities,

 

15



--------------------------------------------------------------------------------

underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements. The Partnership hereby agrees with each
Holder that, in connection with any underwritten offering in accordance with the
terms hereof, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using all commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.

(k) In the event such Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement and
throughout the Effectiveness Period, the Partnership will make available upon
reasonable notice at the Partnership’s principal place of business or such other
reasonable place for inspection by the managing underwriter or managing
underwriters selected in accordance with Section 3(j) such financial and other
information and books and records of the Partnership, and cause the officers,
employees, counsel and independent certified public accountants of the
Partnership to respond to such inquiries, as shall be reasonably necessary (and
in the case of counsel, not violate an attorney-client privilege in such
counsel’s reasonable belief) to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act.

(l) In connection with any registration of Registrable Securities pursuant to
this Agreement, the Partnership will take all commercially reasonable actions as
are necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using commercially reasonable
efforts to cause appropriate officers and employees to be available, on a
customary basis and upon reasonable notice, to meet with prospective investors
in presentations, meetings and road shows.

4. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration or Piggyback
Registration (excluding any Selling Expenses) shall be borne by the Partnership,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market and (B) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Partnership Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
a Holder of Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel, auditors and accountants for the Partnership, (v) Securities Act
liability insurance, if the Partnership so desires such insurance and (vi) fees
and expenses of all other Persons retained by the Partnership in connection with
the consummation of the transactions contemplated by this Agreement. In
addition, the Partnership shall be responsible for all of its expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

16



--------------------------------------------------------------------------------

5. Indemnification. If requested by a Holder, the Partnership shall indemnify
and hold harmless each underwriter, if any, engaged in connection with any
registration referred to in Section 2 and provide representations, covenants,
opinions and other assurances to any underwriter in form and substance
reasonably satisfactory to such underwriter and the Partnership. Further, in
addition to and not in limitation of the Partnership’s obligations under
Section 7.7 of the LP Agreement, the Partnership shall indemnify and hold
harmless each Holder, its Affiliates and each of their respective officers and
directors and any Person who controls any such Holder (within the meaning of the
Securities Act) and any agent thereof (collectively, “Indemnified Persons”), to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which any Registrable Securities
were registered, in any preliminary prospectus (if used prior to the Effective
Date of such Registration Statement), or in any summary or final prospectus or
free writing prospectus or in any amendment or supplement thereto (if used
during the period the Partnership is required to keep the Registration Statement
current), or arising out of, based upon or resulting from the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such claim arises out of, is based upon or results from an untrue or alleged
untrue statement or omission or alleged omission made in such Registration
Statement, such preliminary, summary or final prospectus or free writing
prospectus or such amendment or supplement, in reliance upon and in conformity
with written information furnished to the Partnership by or on behalf of such
Indemnified Person specifically for use in the preparation thereof. The
Partnership shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Partnership is aware in connection with
the transactions contemplated by this Agreement. Notwithstanding anything to the
contrary herein, this Section 5 shall survive any termination or expiration of
this Agreement indefinitely.

6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Partnership shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Partnership shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

 

17



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Partnership of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Partnership agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Partnership of
the occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(d), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement or until it is advised in writing by the Partnership that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration
Statement. The Partnership may provide appropriate stop orders to enforce the
provisions of this Section 7(b).

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Parties. The Partnership
shall provide prior notice to all Holders of any proposed waiver or amendment.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.

(d) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Section 7(d) prior to 5:00 p.m. (Eastern Standard Time) on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail as
specified in this Agreement later than 5:00 p.m. (Eastern Standard Time) on any
date and earlier than 11:59 p.m. (Eastern Standard Time) on such date, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service or (iv) upon actual receipt by the Party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows:

 

If to the Partnership    Access Midstream Partners, L.P.    900 N.W. 63rd Street
   Oklahoma City, Oklahoma 73118   

Attention: J. Mike Stice

                 Regina Gregory

   Facsimile: (405) 849-6134

 

18



--------------------------------------------------------------------------------

With a copy to:    Gibson, Dunn & Crutcher L.L.P.    1801 California Street
Suite 4200    Denver, CO 80202    Attention: Steven Talley    Facsimile: (303)
298-5907    and    Latham & Watkins LLP    885 Third Avenue    New York, New
York 10022    Attention: Edward Sonnenschein   

   Eli Hunt

   Facsimile: (212) 751-4864 If to Eagle Holdings, Hawk Holdings or the GIP
Entities:    Global Infrastructure Management, LLC    12 East 49th Street, 38th
Floor    New York, New York 10017    Attention: William Brilliant    Facsimile:
(646) 282-1580 With a copy to:    Global Infrastructure Management LLP    The
Peak    5 Wilton Road    London United Kingdom    Attention: Joseph Blum   
Facsimile: +44 207 798 0530    and    Latham & Watkins LLP    885 Third Avenue
   New York, New York 10022    Attention: Edward Sonnenschein   

   Eli Hunt

   Facsimile: (212) 751-4864 If to Williams:    The Williams Companies, Inc.   
One Williams Center    Tulsa, Oklahoma 74171-0172    Attention: General Counsel
   Facsimile: (918) 573-5942

 

19



--------------------------------------------------------------------------------

With a copy to:    Gibson, Dunn & Crutcher LLP    1801 California Street Suite
4200    Denver, CO 80202    Attention: Steven Talley    Facsimile: (303)
298-5907 If to any other Person who is then the registered Holder:    To the
address of such Holder as it appears in the applicable register for the
Registrable Securities

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. Except as provided in
this Section 7(e), this Agreement, and any rights or obligations hereunder, may
not be assigned without the prior written consent of the Partnership and the
Sponsors and any Special Successors. Notwithstanding anything in the foregoing
to the contrary, the registration rights of a Holder pursuant to this Agreement
with respect to all or any portion of its Registrable Securities may be assigned
without such consent (but only with all related obligations) with respect to
such Registrable Securities (and any Registrable Securities issued as a dividend
or other distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement. The Partnership may not assign its respective rights or obligations
hereunder without the prior written consent of each of the Sponsors and any
Special Successors.

(f) “Market Stand-Off” Agreement. In connection with any underwritten offering
of Partnership Securities, each Holder holding five percent (5%) or more of the
Partnership’s voting securities (each a “5% Holder”) hereby agrees that such
Holder shall not sell, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale of, any Partnership Securities held by such Holder
(other than those included in such offering) for a period specified by the
representative of the underwriters of Partnership Securities not to exceed
ninety (90) days following the closing date of the offering of Partnership
Securities (the “Stand-Off Period”); provided that all officers and directors of
the General Partner and holders of at least five percent (5%) of the
Partnership’s voting securities enter into similar agreements and only if such
Persons remain subject thereto (and are not released from such agreement) for
such Stand-Off Period. Each 5% Holder agrees to execute and deliver such other
agreements as may be reasonably requested by the Partnership or the underwriter
which are consistent with the foregoing or which are necessary to give further
effect thereto. In addition, if requested by the Partnership or the

 

20



--------------------------------------------------------------------------------

representative of the underwriters of Partnership Securities, each Holder shall
provide, within three (3) days of such request, such information as may be
required by the Partnership or such representative in connection with the
completion of any public offering of the Partnership Securities pursuant to a
Registration Statement. The obligations described in this Section 7(f) shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future. The Partnership may impose stop-transfer
instructions with respect to Common Units (or other securities) subject to the
foregoing restriction until the end of the Stand-Off Period.

(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile or electronic mail
transmission, such signature shall create a valid binding obligation of the
Party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature delivered by facsimile or
electronic mail transmission were the original thereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law.

(i) Submission to Jurisdiction. Each of the Parties irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, and any
appellate court from and thereof, in any action or proceeding arising out of or
relating to this Agreement, or for the recognition or enforcement of any
judgment, and each of the Parties irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such Delaware court or, to the fullest extent permitted by
applicable law, in such federal court. The Parties agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(j) Waiver of Venue. The Parties irrevocably and unconditionally waive, to the
fullest extent permitted by applicable law, (i) any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in Section 7(i) and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant

 

21



--------------------------------------------------------------------------------

or restriction. It is hereby stipulated and declared to be the intention of the
Parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

(m) Entire Agreement. This Agreement, together with each of the other
Transaction Documents, constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersede all prior contracts or
agreements with respect to the subject matter hereof and supersede any and all
prior or contemporaneous discussions, agreements and understandings, whether
oral or written that may have been made or entered into by or among any of the
Parties or any of their respective affiliates relating to the transactions
contemplated hereby.

(n) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ACCESS MIDSTREAM PARTNERS, L.P. By:  

ACCESS MIDSTREAM GP, L.L.C.,

its general partner

By:     Name:   Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GIP-A HOLDING (CHK), L.P. By: GIP-A Holding (CHK) GP, LLC, its general partner
By:     Name:   Title:   GIP-B HOLDING (CHK), L.P. By: GIP-B Holding (CHK) GP,
LLC, its general partner By:     Name:   Title:   GIP-C HOLDING (CHK), L.P. By:
GIP-C Holding (CHK) GP, LLC, its general partner By:     Name:   Title:   GIP II
EAGLE HOLDINGS PARTNERSHIP, L.P. By:     Name:   Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GIP II HAWK HOLDINGS PARTNERSHIP, L.P. By:     Name:   Title:   THE WILLIAMS
COMPANIES, INC. By:     Name:   Title:  

Signature Page to Registration Rights Agreement